Residential Asset Securitization Trust 2007-A8 Final Term Sheet [IndyMac Bank, F.S.B. LOGO] $452,038,726 (Approximate) IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Sponsor, Seller and Servicer This free writing prospectus is being delivered to you solely to provide you with information about the offering of the securities referred to in this free writing prospectus and to solicit an offer to purchase the securities, when, as and if issued. Any such offer to purchase made by you will not be accepted and will not constitute a contractual commitment by you to purchase any of the securities until we have accepted your offer to purchase. You may withdraw your offer to purchase securities at any time prior to our acceptance of your offer. The asset-backed securities referred to in this free writing prospectus are being offered when, as and if issued. In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus. As a result, you may commit to purchase securities that have characteristics that change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in this free writing prospectus. Any obligation on our part to sell securities to you will be conditioned on the securities having the characteristics described in this free writing prospectus. If that condition is not satisfied, we will notify you, and neither the issuer nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC AND IS EFFECTIVE FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS AT NO CHARGE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes any similar prior information contained in any prior free writing prospectus relating to these securities. FREE WRITING PROSPECTUS DATED JUNE 29, 2007 Residential Asset Securitization Trust 2007-A8 Distributions payable monthly on the 25th day of each month, beginning July 25, 2007 The following classes of certificates are offered pursuant to this free writing prospectus: Initial Class Certificate Balance / Initial Notional Amount (1) Pass-Through Rate (2) Initial Class Certificate Balance / Initial Notional Amount (1) Pass-Through Rate (2) Class1-A-1 $ 141,278,000 6.000% Class3-A-1 $ 94,945,912 Variable Class1-A-2 $ 21,298,000 6.000% ClassI-X $ 22,366,313 (3) 6.500% Class1-A-3 $ 13,922,550 6.000% ClassI-PO $ 554,079 (4) Class1-A-4 $ 5,580,000 6.000% ClassA-R $ 100 6.113% Class2-A-1 $ 77,876,000 6.250% ClassI-B-1 $ 10,948,400 Variable Class2-A-2 $ 14,015,800 6.250% ClassI-B-2 $ 4,127,800 Variable Class2-A-3 $ 51,051,000 Floating ClassI-B-3 $ 2,333,100 Variable Class2-A-4 $ 51,051,000 (3) Floating ClassII-B-1 $ 2,298,692 Variable Class2-A-5 $ 7,130,200 6.250% ClassII-B-2 $ 1,099,374 Variable Class2-A-6 $ 3,080,000 6.250% ClassII-B-3 $ 499,715 Variable (1) This amount is approximate and is subject to a permitted variance in the aggregate of plus or minus 5%. (2) The classes of certificates offered by this free writing prospectus, together with their pass through rates and initial ratings, are listed in the tables under “Summary — Description of the Certificates.” (3) The Class 2-A-4 and Class I-X Certificates are interest only, notional amount certificates.The initial notional amounts for theClass2-A-4 and ClassI-X Certificates are set forth in the table above but is not included in the aggregate class certificate balance of the certificates offered. (4) The Class I-PO Certificates are principal only certificates and will not bear interest. S-3 Issuing Entity Residential Asset Securitization Trust 2007-A8, a common law trust formed under the laws of the State of New York. Depositor IndyMac MBS, Inc., a Delaware corporation, and a limited purpose finance subsidiary of IndyMac Bank, F.S.B.Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. Sponsor, Seller and Servicer IndyMac Bank, F.S.B., a federal savings bank.Its principal executive offices are located at 888 East Walnut Street, Pasadena, California 91101, and its telephone number is (800) 669-2300. Trustee Deutsche Bank National Trust Company, a national banking association.The corporate trust office of the trustee is located (i) for purposes of certificate transfers, at DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attention:Transfer Unit and (ii) for all other purposes, at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust Administration IN0708, and its telephone number is (714) 247-6000. Pooling and Servicing Agreement The pooling and servicing agreement dated as of June 1, 2007 among the seller, the servicer, the depositor and the trustee, under which the issuing entity will be formed. Cut-off Date For any mortgage loan, the later of June 1, 2007 and the origination date of that mortgage loan. Closing Date On or about June 29, 2007. The Mortgage Loans The mortgage pool will consist primarily of three loan groups. Each of loan group 1 and loan group 2 will consist of 30-year, and loan group 3 will consist of 15-year conventional, fixed rate mortgage loans secured by first liens on one-to-four family residential properties. The depositor believes that the information set forth in this free writing prospectus regarding the mortgage loans as of the cut-off date is representative of the characteristics of the mortgage loans that will be delivered on the closing date. However, certain mortgage loans may prepay or may be determined not to meet the eligibility requirements for inclusion in the final mortgage pool. A limited number of mortgage loans may be added to or substituted for the mortgage loans that are described in this free writing prospectus. Any addition or substitution will not result in a material difference in the final mortgage pool although the cut-off date information regarding the actual mortgage loans may vary somewhat from the information regarding the mortgage loans presented in this free writing prospectus. Loan group 1 and loan group 2 are sometimes together referred to as aggregate loan group I and loan group 3 is sometimes referred to as aggregate loan group II.Aggregate loan group I and aggregate loan group II are each referred to as an aggregate loan group. S-4 As of the cut-off date, the mortgage loan in loan group 1 had the following characteristics: Aggregate Current Principal Balance $195,018,618.65 Weighted Average Mortgage Rate 6.553% Range of Mortgage Rates 5.500% to 6.750% Average Current Principal Balance $661,080.06 Range of Outstanding Principal Balances $80,895.41 to $2,500,000.00 Weighted Average Original Loan-to-Value Ratio 70.59% Weighted Average Original Term to Maturity 360 months Weighted Average FICO Credit Score 718 Weighted Average Remaining Term to Stated Maturity 360 months Geographic Concentrations in excess of 10%: California 60.94% New York 13.96% As of the cut-off date, the mortgage loan in loan group 2 had the following characteristics: Aggregate Current Principal Balance $163,919,344.71 Weighted Average Mortgage Rate 7.215% Range of Mortgage Rates 6.875% to 10.000% Average Current Principal Balance $567,194.96 Range of Outstanding Principal Balances $44,379.51 to $2,062,016.21 Weighted Average Original Loan-to-Value Ratio 74.98% Weighted Average Original Term to Maturity 360 months Weighted Average FICO Credit Score 699 Weighted Average Remaining Term to Stated Maturity 359 months Geographic Concentrations in excess of 10%: California 42.73% New York 16.30% As of the cut-off date, the mortgage loan in aggregate loan group I had the following characteristics: Aggregate Current Principal Balance $358,937,963.36 Weighted Average Mortgage Rate 6.855% Range of Mortgage Rates 5.500% to 10.000% Average Current Principal Balance $614,619.80 Range of Outstanding Principal Balances $44,379.51 to $2,500,000.00 Weighted Average Original Loan-to-Value Ratio 72.60% Weighted Average Original Term to Maturity 360 months Weighted Average FICO Credit Score 710 Weighted Average Remaining Term to Stated Maturity 360 months Geographic Concentrations in excess of 10%: California 52.62% New York 15.03% As of the cut-off date, the mortgage loan in loan group 3 had the following characteristics: Aggregate Current Principal Balance $99,943,171.46 Weighted Average Mortgage Rate 6.373% Range of Mortgage Rates 4.375% to 10.500% Average Current Principal Balance $326,611.67 Range of Outstanding Principal Balances $23,461.81 to $2,225,201.07 Weighted Average Original Loan-to-Value Ratio 65.41% Weighted Average Original Term to Maturity 180 months Weighted Average FICO Credit Score 717 Weighted Average Remaining Term to Stated Maturity 177 months Geographic Concentrations in excess of 10%: California 38.09% New York 13.30% Florida 11.70% S-5 Description of the Certificates The issuing entity will issue the following classes of certificates: Class Initial Certificate Class Balance / Initial Notional Amount (1) Type Final Scheduled Distribution Date (2) Modeled Final Distribution Date (3) Initial Rating (Fitch/S&P) (4) Offered Certificates 1-A-1 $141,278,000 Senior/Fixed Pass-Through Rate/Super Senior August 25, 2037 June 25, 2037 AAA/AAA 1-A-2 $21,298,000 Senior/Fixed Pass-Through Rate August 25, 2037 June 25, 2037 AAA/AAA 1-A-3 $13,922,550 Senior/NAS/Fixed Pass-Through Rate August 25, 2037 June 25, 2037 AAA/AAA 1-A-4 $5,580,000 Senior/NAS/Fixed Pass Through Rate/ Support August 25, 2037 June 25, 2037 AAA/AAA 2-A-1 $77,876,000 Senior/ Fixed Pass-Through Rate/ Super Senior August 25, 2037 June 25, 2037 AAA/AAA 2-A-2 $14,015,800 Senior/Fixed Pass-Through Rate August 25, 2037 June 25, 2037 AAA/AAA 2-A-3 $51,051,000 Senior/Floating Pass-Through Rate August 25, 2037 June 25, 2037 AAA/AAA 2-A-4 $51,051,000 (5) Senior/ Notional Amount/Interest Only/Inverse Floating Pass-Through Rate August 25, 2037 June 25, 2037 AAA/AAA 2-A-5 $7,130,200 Senior/NAS/Fixed Pass-Through Rate August 25, 2037 June 25, 2037 AAA/AAA 2-A-6 $3,080,000 Senior/NAS/Fixed Pass-Through Rate/Support August 25, 2037 June 25, 2037 AAA/AAA 3-A-1 $94,945,912 Senior/Variable Pass-Through Rate August 25, 2022 April 25, 2022 AAA/AAA I-X $22,366,313(5) Senior/Notional Amount/Interest Only/Fixed Pass-Through Rate/Component August 25, 2037 June 25, 2037 AAA/AAA I-PO $554,079 Senior/Principal Only/Component August 25, 2037 June 25, 2037 AAA/AAA A-R $100 Senior/REMIC Residual August 25, 2022 April 25, 2022 AAA/AAA I-B-1 $10,948,400 Subordinate/Variable Pass- Through Rate August 25, 2037 June 25, 2037 NR/AA I-B-2 $4,127,800 Subordinate/ Variable Pass- Through Rate August 25, 2037 June 25, 2037 NR/A I-B-3 $2,333,100 Subordinate/ Variable Pass- Through Rate August 25, 2037 June 25, 2037 NR/BBB II-B-1 $2,298,692 Subordinate/ Variable Pass-Through Rate August 25, 2022 April 25, 2022 NR/AA II-B-2 $1,099,374 Subordinate/ Variable Pass-Through Rate August 25, 2022 April 25, 2022 NR/A II-B-3 $499,715 Subordinate/Fixed Pass-Through Rate August 25, 2022 April 25, 2022 NR/BBB Non-Offered Certificates (6) I-B-4 $2,512,500 Subordinate/Variable Pass- Through Rate August 25, 2037 June 25, 2037 NR/BB I-B-5 $1,794,700 Subordinate/Variable Pass- Through Rate August 25, 2037 June 25, 2037 NR/B I-B-6 $1,435,834 Subordinate/Variable Pass- Through Rate August 25, 2037 June 25, 2037 N/A II-B-4 $449,744 Subordinate/Fixed Pass-Through Rate August 25, 2022 April 25, 2022 NR/BB II-B-5 $399,772 Subordinate/ Variable Pass-Through Rate August 25, 2022 April 25, 2022 NR/B II-B-6 $249,857 Subordinate/ Variable Pass-Through Rate August 25, 2022 April 25, 2022 N/A P $100 (7) Prepayment Charges N/A N/A N/A L N/A (8) Late Payment Fees N/A N/A N/A S-6 (1) This amount is subject to a permitted variance in the aggregate of plus or minus 5% depending on the amount of mortgage loans actually delivered on the closing date. (2) The final scheduled distribution date is the distribution date in the month after the month of the latest stated maturity date of any mortgage loan in the respective loan group. (3) The modeled final distribution date is based upon (a) an assumed rate of prepayments equal to 100% PPC, (b) the modeling assumptions described under “Description of the Certificates—Structuring Assumptions” in this free writing prospectus and (c) the assumption that the optional termination is not exercised by the servicer as described in this free writing prospectus under “Description of the Certificates—Termination of the Issuing Entity; Optional Termination.” (4) The offered certificates will not be offered unless they are assigned the indicated ratings by Standard & Poor’s, a division of The McGraw Hill Companies, Inc. (“S&P”) and Fitch, Inc. (“Fitch”).A rating is not a recommendation to buy, sell or hold securities.These ratings may be lowered or withdrawn at any time by either of the rating agencies. (5) The notional amounts of Class2-A-4 and ClassI-X Certificates will be calculated as described in this free writing prospectus under “Description of the Certificates—Notional Amount Certificates.” (6) The ClassI-B-4, ClassI-B-5, ClassI-B-6, ClassII-B-4, ClassII-B-5, ClassII-B-6, ClassP and Class L Certificates are not offered by this free writing prospectus.Any information contained in this free writing prospectus with respect to the ClassI-B-4, ClassI-B-5, ClassI-B-6, ClassII-B-4, ClassII-B-5, ClassII-B-6, ClassP and Class L Certificates is provided only to permit a better understanding of the offered certificates. (7) The ClassP Certificates will be entitled to receive all prepayment charges collected on the mortgage loans. (8) The ClassL Certificates will be entitled to receive all late payment fees collected on the mortgage loans. S-7 The certificates will also have the following characteristics: Class Related Loan Group Initial Pass-Through Rate (1) Pass-Through Rate Interest Accrual Period Interest Accrual Convention Offered Certificates 1-A-1 1 6.000% 6.000% calendar month (2) 30/360 (3) 1-A-2 1 6.000% 6.000% calendar month (2) 30/360 (3) 1-A-3 1 6.000% 6.000% calendar month (2) 30/360 (3) 1-A-4 1 6.000% 6.000% calendar month (2) 30/360 (3) 2-A-1 2 6.250% 6.250% calendar month (2) 30/360 (3) 2-A-2 2 6.250% 6.250% calendar month (2) 30/360 (3) 2-A-3 2 5.700% LIBOR + 0.380% (4) 24th to 25th (5) 30/360 (3) 2-A-4 2 1.300% 6.620% - LIBOR (4) 24th to 25th (5) 30/360 (3) 2-A-5 2 6.250% 6.250% calendar month (2) 30/360 (3) 2-A-6 2 6.250% 6.250% calendar month (2) 30/360 (3) 3-A-1 3 6.113% (6) calendar month (2) 30/360 (3) I-X 1, 2 6.500% 6.500% calendar month (2) 30/360 (3) I-PO 1, 2 (7) (7) N/A N/A A-R 3 6.113% 6.113% calendar month (2) 30/360 (3) I-B-1 1, 2 6.228% (8) calendar month (2) 30/360 (3) I-B-2 1, 2 6.228% (8) calendar month (2) 30/360 (3) I-B-3 1, 2 6.228% (8) calendar month (2) 30/360 (3) II-B-1 3 6.113% (6) calendar month (2) 30/360 (3) II-B-2 3 6.113% (6) calendar month (2) 30/360 (3) II-B-3 3 6.113% (6) calendar month (2) 30/360 (3) Non-Offered Certificates I-B-4 1, 2 6.228% (8) calendar month (2) 30/360 (3) I-B-5 1, 2 6.228% (8) calendar month (2) 30/360 (3) I-B-6 1, 2 6.228% (8) calendar month (2) 30/360 (3) II-B-4 3 6.113% (6) calendar month (2) 30/360 (3) II-B-5 3 6.113% (6) calendar month (2) 30/360 (3) II-B-6 3 6.113% (6) calendar month (2) 30/360 (3) P 1, 2, 3 (9) (9) N/A N/A L 1, 2, 3 (9) (9) N/A N/A (1) Reflects the expected pass-through rate as of the closing date. (2) The interest accrual period for any distribution date will be the calendar month preceding that distribution date. (3) Interest accrues at the rate specified in this table based on a 360-day year that consists of twelve 30-day months. (4) The pass-through rates on the LIBOR Certificates may adjust monthly based on the level of one-month LIBOR, subject to an interest rate cap, as described in this free writing prospectus under “Description of the Certificates – Interest.”LIBOR for the related interest accrual period is calculated as described in this free writing prospectus under “Description of the Certificates – Determination of LIBOR.” (5) The interest accrual period for any distribution date will be the one-month period commencing on the 25th day of the month before the month that distribution date occurs (or from and including the closing date, in the case of the first distribution date) to and including the 24th day of the month in which the distribution date occurs. (6) The pass-through rate for the Class 3-A-1 Certificates and the group II subordinated certificates for the interest accrual period related to any distribution date will be a per annum rate equal to the weighted average adjusted net mortgage rate of the mortgage loans in loan group 3. (7) The ClassI-PO Certificates are principal only certificates are not entitled to any distributions of interest. (8) The pass-through rate for each class of group I subordinated certificates for the interest accrual period related to any distribution date will be a per annum rate equal to the sum of: • 6.00% multiplied by the assumed balance for loan group 1 immediately prior to that distribution date; and • 6.50% multiplied by the assumed balance for loan group 2 immediately prior to that distribution date; divided by the sum of the assumed balance for each loan group immediately prior to that distribution date. (9) The ClassP and ClassL Certificates will not accrue any interest. S-8 Designations We sometimes use the following designations to refer to the specified classes of certificates in order to aid your understanding of the offered certificates: Designation Classes of Certificates Group 1 Senior Certificates Class1-A-1, Class1-A-2, Class1-A-3 and Class 1-A-4 Certificates and ClassI-PO-1 and ClassI-X-1 Components Group 2 Senior Certificates Class2-A-1, Class2-A-2, Class2-A-3, Class2-A-4, Class 2-A-5 and Class2-A-6 Certificates and ClassI-PO-2 and ClassI-X-2 Components GroupI Senior Certificates Group 1 Senior Certificates and Group 2 Senior Certificates Group 3 Senior Certificates or GroupII Senior Certificate Class3-A-1and Class A-R Certificates Senior Certificate Group Each of the Group 1 Senior Certificates, Group 2 Senior Certificates and Group 3 Senior Certificates Senior Certificates Group 1 Senior Certificates, Group 2 Senior Certificates and Group 3 Senior Certificates GroupI Subordinated Certificates ClassI-B-1, ClassI-B-2, ClassI-B-3, ClassI-B-4, ClassI-B-5 and ClassI-B-6 Certificates GroupII Subordinated Certificates ClassII-B-1, ClassII-B-2, ClassII-B-3, ClassII-B-4, ClassII-B-5 and ClassII-B-6 Certificates GroupI Certificates GroupI Senior Certificates and GroupI Subordinated Certificates GroupII Certificates GroupII Senior Certificates and GroupII Subordinated Certificates Subordinated Certificates GroupI Subordinated Certificates and GroupII Subordinated Certificates Subordinated Certificate Group Each of the GroupI Subordinated Certificates and GroupII Subordinated Certificates LIBOR Certificates Class2-A-3 and Class2-A-4 Certificates Notional Amount Certificates Class2-A-4 and ClassI-X Certificates Super Senior Certificates Class 1-A-1 and Class2-A-1 Certificates Support Certificates Class1-A-4 and 2-A-6 Certificates ClassB-1 Certificates ClassI-B-1 and II-B-1 Certificates ClassI-X Components ClassI-X-1 and ClassI-X-2 Components ClassI-PO Components ClassI-PO-1 and ClassI-PO-2 Components Offered Certificates Senior Certificates, ClassI-B-1, ClassI-B-2, ClassI-B-3, ClassII-B-1, ClassII-B-2 and ClassII-B-3 Certificates Record Date The record date (x) for the LIBOR Certificates, so long as such certificates are book-entry certificates, is the business day immediately prior to such distribution date and (y) for any other class of certificates and any definitive certificates, is the last business day of the month immediately preceding the month of that distribution date. Denominations Senior Certificates other than the Class A-R, Class 1-A-2 and Class 2-A-2Certificates: $100,000 and multiples of $1,000. Class 1-A-2 and Class 2-A-2Certificates: $1000 and multiples of $1. Offered Subordinated Certificates: $25,000 and multiples of $1,000. ClassA-R Certificates: $100. Registration of Certificates Offered Certificates other than the Class A-R Certificates: Book-entry form.Persons acquiring beneficial ownership interests in the offered certificates (other than the Class A-R Certificates) will hold their beneficial interests through The Depository Trust Company in the United States and, upon request, through Clearstream Luxembourg or the Euroclear System in Europe. S-9 Class A-R Certificates: Fully registered certificated form.The Class A-R Certificates will be subject to certain restrictions on transfer described in this free writing prospectus and as more fully provided for in the pooling and servicing agreement. Distribution Dates Beginning on July 25, 2007, and thereafter on the 25th day of each calendar month, or if the 25th is not a business day, the next business day. Interest Distributions The related interest accrual period, interest accrual convention and pass-through rate for each class and component of interest-bearing certificates is shown in the table on page [S-9]. On each distribution date, to the extent funds are available for the related loan group, each interest-bearing class and component of certificates will be entitled to receive: · interest accrued at the applicable pass-through rate during the related interest accrual period on the class certificate balance, notional amount or component notional amount, as applicable, immediately prior to that distribution date; plus · any interest remaining unpaid from prior distribution dates; minus · any net interest shortfalls allocated to that class or component for that distribution date. The Class I-PO Certificates do not bear interest. When a borrower makes a full or partial prepayment on a mortgage loan, the amount of interest that the borrower is required to pay may be less than the amount of interest certificateholders would otherwise be entitled to receive with respect to the mortgage loan.The servicer is required to reduce its servicing compensation to offset this shortfall but the reduction for any distribution date is limited to an amount equal to the product of one-twelfth of 0.125% multiplied by the pool balance as of the first day of the prior month. If the aggregate amount of interest shortfalls resulting from prepayments on the mortgage loans exceeds the amount of the reduction in the servicer’s servicing compensation, the interest entitlement for each related class of certificates will be reduced proportionately by the amount of this excess. Allocation of Net Interest Shortfalls For any distribution date, the interest entitlement for each interest-bearing class or component of certificates will be reduced by the amount of net interest shortfalls experienced by the mortgage loans in the related loan group or loan groups resulting from: · prepayments on the mortgage loans; and · reductions in the mortgage rate on the related mortgage loans due to Servicemembers Civil Relief Act reductions or debt service reductions. Net interest shortfalls for a loan group on any distribution date will be allocated pro rata among all related interest-bearing classes and components of certificates, based on their respective interest entitlements (or, in the case of the group I subordinated certificates, based on interest accrued on the share of the applicable assumed balance of each class of group I subordinated certificates, as described more fully under “Description of the Certificates—Interest”), in each case before taking into account any reduction in the interest entitlements due to shortfalls. If on any distribution date, available funds for a loan group are not sufficient to make a full distribution of the interest entitlement on the related classes or component of certificates in the order described below under “— Priority of Distributions Among Certificates,” interest will be distributed on each class or component of related certificates of equal priority, pro rata, based on their respective entitlements.Any unpaid interest amount will be carried forward and added to the amount holders of each affected class or component of certificates will be entitled to receive on the next distribution date. Principal Distributions On each distribution date, certificateholders will only receive a distribution of principal on their certificates if cash is available on that date for the payment of principal according to the principal distribution rules described in this free writing prospectus under “Description of the Certificates—Principal.” Aggregate Loan GroupI All payments and other amounts in respect of principal of the mortgage loans in a loan group in aggregate loan group I will be allocated, between the related ClassI-PO Component on the one hand, and the related classes of senior certificates (other than the notional amount certificates and the related ClassI-PO Component) and the classes of group I subordinated certificates, on the other hand, in each case based on the applicable PO percentage and the applicable non-PO percentage, respectively, of those amounts.The non-PO percentage with respect to any mortgage loan in a loan group with an adjusted net mortgage rate less than the related required coupon will equal the adjusted net mortgage rate divided by the related required coupon and the PO percentage of that mortgage loan will equal 100% minus that non-PO percentage.With respect to a mortgage loan in a loan group in aggregate loan group I with a an adjusted mortgage rate equal to or greater than the related required coupon, the non-PO percentage will be 100% and the PO percentage will be 0%.The required coupon for any mortgage loan (i) in loan group 1 is 6.00% and (ii) in loan group 2 is 6.50%.The applicable non-PO percentage of amounts in respect of principal will be allocated to the related classes senior certificates (other than the related notional amount certificates and the related ClassI-PO Component) as set forth below, and any remainder of that non-PO amount will be allocated to the classes of group I subordinated certificates: S-10 · in the case of scheduled principal collections on the mortgage loans in a loan group in aggregate loan group I, the amount allocated to the related senior certificates is based on the ratio of the aggregate class certificate balance of those senior certificates to stated aggregate of the non-PO percentage of the stated principal balance of the mortgage loans in that loan group; and · in the case of principal prepayments on the mortgage loans in a loan group in aggregate loan group I, the amount allocated to the related senior certificates is based on a fixed percentage (equal to 100%) until the fifth anniversary of the first distribution date, at which time the percentage may step down as described in this free writing prospectus. Aggregate Loan GroupII All payments and other amounts in respect of principal of the mortgage loans in aggregate loan group II will be allocated to the group 3 senior certificates, as set forth below, and any remainder is allocated to the group II subordinated certificates: · in the case of scheduled principal collections on the group 3 mortgage loans, the amount allocated to the group 3 senior certificates is based on the ratio of its class certificate balance to the aggregate class certificate balance of the group II certificates; · in the case of principal prepayments on the group 3 mortgage loans, the amount allocated to the group 3 senior certificates is based on a fixed percentage (equal to 100%) until the fifth anniversary of the first distribution date, at which time the percentage may step down as described in this free writing prospectus. General Notwithstanding the foregoing, no decrease in the senior prepayment percentage of any loan group in an aggregate loan group will occur unless certain conditions related to the loss and delinquency performance of the mortgage loans are satisfied with respect to each such loan group. Principal will be distributed on each class of certificates entitled to receive principal payments as described below under “—Amounts Available for Distributions on the Certificates.” The notional amount certificates and the notional amount components do not have a class certificate balanceor a component principal balance and are not entitled to any distributions of principal but will bear interest during each interest accrual period on their respective notional amounts. Amounts Available for Distributions on the Certificates General The amount available for distributions on the certificates on any distribution date will be calculated on a loan group by loan group basis and generally consists of the following with respect to the mortgage loans in a loan group (after the fees and expenses described under the next heading are subtracted): · all scheduled installments of interest and principal due and received on the mortgage loans in that loan group in the applicable period, together with any advances with respect to them; · all proceeds of any primary mortgage guaranty insurance policies and any other insurance policies with respect to the mortgage loans in that loan group, to the extent the proceeds are not applied to the restoration of the related mortgaged property or released to the borrower in accordance with the servicer’s normal servicing procedures; S-11 · net proceeds from the liquidation of defaulted mortgage loans in that loan group, by foreclosure or otherwise during the calendar month preceding the month of the distribution date (to the extent the amounts do not exceed the unpaid principal balance of the mortgage loans, plus accrued interest); · subsequent recoveries with respect to mortgage loans in that loan group; · partial or full prepayments with respect to the mortgage loans in that loan group collected during the applicable period, together with interest paid in connection with the prepayment, other than certain excess amounts payable to the servicer and the compensating interest; and · any substitution adjustment amounts or purchase price in respect of a deleted mortgage loan or a mortgage loan in that loan group purchased by the seller or the servicer during the applicable period. Fees and Expenses The amounts available for distributions on the certificates on any distribution date generally will not include the following amounts: · the servicing fee and additional servicing compensation due to the servicer; · the trustee fee due to the trustee; · lender-paid mortgage insurance premiums, if any; · the amounts in reimbursement for advances previously made and other amounts as to which the servicer and the trustee are entitled to be reimbursed from the certificate account pursuant to the pooling and servicing agreement; · all prepayment charges (which are distributable only to the Class P Certificates); · all late payment fees (which are distributable only to the Class L Certificates); and · all other amounts for which the depositor, the seller or the servicer is entitled to be reimbursed. Any amounts paid from amounts collected with respect to the mortgage loans will reduce the amount that could have been distributed to the certificateholders. Servicing Compensation Servicing Fee The servicer will be paid a monthly fee (referred to as the servicing fee) with respect to each mortgage loan.The servicing fee for a mortgage loan will equal one-twelfth of the stated principal balance of such mortgage loan multiplied by the servicing fee rate.The servicing fee rate for each mortgage loan will equal either 0.20% or 0.25% per annum.The amount of the servicing fee is subject to adjustment with respect to certain prepaid mortgage loans. Additional Servicing Compensation The servicer is also entitled to receive, as additional servicing compensation, assumption fees and other similar charges (excluding prepayment charges and late payment fees), all investment income earned on amounts on deposit in certain of the issuing entity’s accounts and excess proceeds with respect to mortgage loans. Source and Priority of Distributions The servicing fee and the additional servicing compensation described above will be paid to the servicer from collections on the mortgage loans prior to any distributions on the certificates. Priority of Distributions Among Certificates In general, on any distribution date, available funds for each loan group in an aggregate loan group will be distributed in the following priority: · to interest on each interest-bearing class and component of senior certificates related to that loan group, pro rata, based on their respective interest distribution amounts; · to principal of the classes of senior certificates related to that loan group then entitled to receive distributions of principal, in the order and subject to the priorities set forth below; · in the case of loan group 1 and loan group 2 to any deferred amounts payable on the related ClassI-PO Component, but only from amounts that would otherwise be distributed on that distribution date as principal of the classes of group I subordinated certificates; S-12 · to interest on and then principal of the classes of subordinated certificates relating to such aggregate loan group, in the order of their seniority, beginning with the related class of ClassB-1 Certificates, in each case subject to the limitations set forth below; and · from any remaining available amounts to the ClassA-R Certificates. Priority of Distributions- Group 1 Senior Certificates On each distribution date, the non-PO formula principal amount related to loan group 1, in each case up to the amount of the senior principal distribution amount for loan group 1, will be distributed as principal of the following classes of group 1 senior certificates, in the following priority: (1)concurrently, to the Class 1-A-3 and Class 1-A-4 Certificates, pro rata, the group 1 priority amount, until their respective class certificate balances are reduced to zero; (2)sequentially, to the Class1-A-1 and Class1-A-2 Certificates, in that order, until their respective class certificate balances are reduced to zero; and (3)concurrently, to the Class 1-A-3 and Class 1-A-4 Certificates, pro rata, without regard to the group 1 priority amount, until their respective class certificate balances are reduced to zero Priority of Distributions-Group 2 Senior Certificates On each distribution date, the non-PO formula principal amount related to loan group 2, in each case up to the amount of the senior principal distribution amount for loan group 2, will be distributed as principal of the following classes of loan group 2 senior certificates, as follows: (A) 66.6666666667% in the following priority: (i) concurrently, to the Class 2-A-5 and Class 2-A-6 Certificates, pro rata, the group 2 priority amount, until their respective Class certificate balances are reduced to zero; (ii) sequentially, to the Class2-A-1 and Class2-A-2, in that order, until their respective class certificate balances are reduced to zero; and (iii) concurrently, to the Class 2-A-5 and Class 2-A-6 Certificates, pro rata, without regard to the group 2 priority amount, until their respective class certificate balances are reduced to zero and (B) 33.3333333333% to the Class2-A-3 Certificates until its class certificate balance is reduced to zero. Priority of Distributions-Group 3 Senior Certificates On each distribution date, the principal amount related to loan group 3, up to the amount of the senior principal distribution amount for loan group 3, will be distributed as principal of the following classes of group 3 senior certificates, in the following priority: (1)to the Class A-R Certificates, until its class certificate balance is reduced to zero; and (2) to the Class3-A-1 Certificates until its class certificate balance is reduced to zero. ClassI-PO Certificates: On each distribution date, principal with respect to loan group 1 and loan group 2 will be distributed to the related ClassI-PO Component, in an amount equal to the lesser of (x) the PO formula principal amount for the related loan group for that distribution date and (y) the product of: · available funds for that loan group in aggregate loan group I remaining after distribution of interest on the related senior certificates; and · a fraction, the numerator of which is the related PO formula principal amount and the denominator of which is the sum of that PO formula principal amount and the related senior principal distribution amount for thatloan group I. Priority of Distributions—Subordinated Certificates; Applicable Credit Support Percentage Trigger On each distribution date and with respect to the loan group or groups in each aggregate loan group, to the extent of available funds available therefor, the (x)non-PO formula principal amount for a loan group in aggregate loan group I, up to the subordinated principal distribution amount for that loan group and (y) the subordinated principal distribution amount for loan group 3, will be distributed as principal of the classes in the related group of subordinated certificates in order of seniority, beginning with the related class of ClassB-1 Certificates, until their respective class certificate balances are reduced to zero.Each class of subordinated certificates will be entitled to receive its pro rata share of the subordinated principal distribution amount from all loan groups in the related aggregate loan group (based on its respective class certificate balance); provided, that if the applicable credit support percentage of a class of subordinated certificates in a subordinated certificate group (other than the class of subordinated certificates in that subordinated certificate group then outstanding with the highest priority of distribution) is less than the original applicable credit support percentage for that class (referred to as “restricted class”), the restricted class will not receive distributions of partial principal prepayments and prepayments in full from any loan group in the related aggregate loan group.Instead, the portion of the partial principal prepayments and prepayments in full otherwise distributable to the restricted class will be allocated to those classes of subordinated certificates in the related subordinated certificate group that are not restricted classes, pro rata, based upon their respective class certificate balances and distributed in the sequential order described above. S-13 Allocation of Realized Losses On each distribution date, the amount of any realized losses on the mortgage loans in a loan group will be allocated as follows: · with respect to losses on the mortgage loan in aggregate loan group I, the applicable PO percentage of any realized losses on a discount mortgage loan in a loan group will be allocated to the related ClassI-PO Component; provided, however, that on or before the related senior credit support depletion date, (i) those realized losses will be treated as ClassI-PO deferred amounts for the related loan group and will be paid on the related ClassI-PO Component (to the extent funds are available from amounts otherwise allocable to the subordinated principal distribution amount for the group I subordinated certificates) before distributions of principal on the group I subordinated certificates and (ii) the class certificate balance of the class of group I subordinated certificates then outstanding with the lowest distribution priority will be reduced by the amount of any payments of ClassI-PO deferred amounts for the related loan group; and · the sum of (x) the applicable non-PO percentage of any realized losses on the mortgage loans in the related loan group in aggregate loan group I and (y) any realized losses on the mortgage loans in aggregate loan group II will be allocated in the following order of priority: · first, to the subordinated certificates in the related subordinated certificate group in the reverse order of their priority of distribution, beginning with the class of subordinated certificates in that subordinated certificate group outstanding, with the lowest distribution priority until their respective class certificate balances are reduced to zero: and · second, concurrently to the senior certificates related to the applicable loan group (other than the related notional amount certificates and the ClassI-PO) Certificates, pro rata, based upon their respective class certificate balances, · except that (i) the non-PO percentage of any realized losses on the mortgage loans in loan group 1 that would otherwise be allocated to the Class 1-A-1 Certificates will instead be allocated to the Class 1-A-4 Certificates, until its class certificate balance is reduced to zero and (ii) the non-PO percentage of any realized losses on the mortgage loans in loan group 2 that would otherwise be allocated to the Class 2-A-1 Certificates will instead be allocated to the Class 2-A-6 Certificates until its class certificate balance is reduced to zero. Credit Enhancement The issuance of senior certificates and subordinated certificates related to an aggregate loan group by the issuing entity is designed to increase the likelihood that related senior certificateholders will receive regular distributions of interest and principal. S-14 Subordination The senior certificates will have a distribution priority over the related classes of subordinated certificates.Among the subordinated certificates, within each group of subordinated certificates, each class of subordinated certificates will have a distribution priority over the class or classes of certificates in that subordinated certificate group with a higher numerical designation, if any. Allocation of Losses Subordination is designed to provide the holders of certificates with a higher distribution priority with protection against losses realized when the remaining unpaid principal balance of a mortgage loan exceeds the proceeds recovered upon the liquidation of that mortgage loan. In general, this loss protection is accomplished by allocating the realized losses on the mortgage loans in a loan group in an aggregate loan group first, to the related group of subordinated certificates, beginning with the class of subordinated certificates in that subordinated certificate group then outstanding with the lowest priority of distribution, and second to the related senior certificates (other than the notional amount certificates) in accordance with the priorities set forth above under “— Allocation of Realized Losses.” Additionally, as described above under “Subordinated Certificates; Applicable Credit Support Percentage Trigger,” unless certain conditions are met, the senior prepayment percentage related to a loan group in an aggregate loan group (which determines the allocation of unscheduled payments of principal between the related senior certificates and the related subordinated certificates) will exceed the related senior percentage (which represents such senior certificates’ pro rata percentage interest in the mortgage loans in that loan group).This disproportionate allocation of unscheduled payments of principal will have the effect of accelerating the amortization of the senior certificates that receive these unscheduled payments of principal while, in the absence of realized losses, increasing the interest in the principal balance of the aggregate loan group evidenced by the related group of subordinated certificates. Increasing the respective interest of the related subordinated certificates relative to that of the related senior certificates is intended to preserve the availability of the subordination provided by those subordinated certificates. Cross-Collateralization If on any distribution date the aggregate class certificate balance of the senior certificates of a senior certificate group related to aggregate loan group I, other than the related ClassI-PO Component, after giving effect to distributions to be made on that distribution date, is greater than the non-PO pool balance for the related loan group in aggregate loan group I (any such group, an “undercollateralized group”), all amounts otherwise distributable as principal to the group I subordinated certificates (or, following the related senior credit support depletion date, the amounts described in the following sentence) will be distributed as principal to the group I senior certificates of that undercollateralized group, other than the ClassI-PO Certificates, until the aggregate class certificate balance of the senior certificates, other than the ClassI-PO Certificates, of the undercollateralized group equals the non-PO pool balance for that loan group in aggregate loan group I (such distribution, an “undercollateralization distribution”). If the senior certificates, other than the related ClassI-PO Certificates, of a senior certificate group related to aggregate loan group I constitute an undercollateralized group on any distribution date following the related senior credit support depletion date, undercollateralization distributions will be made from the excess of the available funds for the other loan group in aggregate loan group I remaining after all required amounts for that distribution date have been distributed to the senior certificates, other than the related ClassI-PO Component, of that senior certificate group. Accordingly, the group I subordinated certificates will not receive distributions of principal until the undercollateralized group is no longer undercollateralized. There is no cross-collateralization permitted between the groupI certificates and the groupII certificates. Advances The servicer will make cash advances with respect to delinquent payments of principal and interest on the mortgage loans to the extent the servicer reasonably believes that the cash advances can be repaid from future payments on the mortgage loans.These cash advances are only intended to maintain a regular flow of scheduled interest and principal distributions on the certificates and are not intended to guarantee or insure against losses. S-15 Optional Termination The servicer may purchase all of the remaining assets of the trust fund relating to an aggregate loan group and retire all related outstanding classes of certificates on or after the distribution date on which the aggregate stated principal balance of the mortgage loans in that aggregate loan group and related real estate owned by the trust fund declines below 10% of the aggregate stated principal balance of the mortgage loans in that aggregate loan group as of the cut-off date. Tax Status For federal income tax purposes, the issuing entity will consist of one or more REMICs: one or more underlying REMICs (if any) and the master REMIC.The assets of the lowest underlying REMIC in this tiered structure (or the master REMIC if there are no underlying REMICs) will consist of the mortgage loans and any other assets designated in the pooling and servicing agreement. The master REMIC will issue the several classes of certificates, which, other than the ClassL and ClassA-R Certificates, will represent the regular interests in the master REMIC.The ClassA-R Certificates will represent ownership of both the residual interest in the master REMIC and the residual interests in any underlying REMICs. ERISA Considerations The offered certificates (other than the ClassA-R Certificates and, until they have been underwritten or placed by an underwriter meeting certain requirements, the ClassI-B-1, ClassI-B-2, ClassI-B-3, ClassII-B-1, ClassII-B-2, ClassII-B-3 and ClassI-PO Certificates) may be purchased by a pension or other benefit plan subject to the Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as amended, or by an entity investing the assets of such a benefit plan, so long as certain conditions are met. Legal Investment The senior certificates and the ClassI-B-1 and ClassII-B-1 Certificates will be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984 as long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization.None of the other classes of offered certificates will be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984. S-16 Mortgage Loans Loan Group 1 Mortgage Rates for the Group 1 Mortgage Loans(1) Range of Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 5.001 – 5.500 1 $ 242,620.32 0.12 % $ 242,620.32 5.500 % 656 70.84 % 5.501 – 6.000 8 4,627,824.37 2.37 578,478.05 5.939 718 63.22 6.001 – 6.500 135 89,087,182.69 45.68 659,905.06 6.430 722 69.76 6.501 – 7.000 151 101,060,991.27 51.82 669,278.09 6.692 715 71.66 Total 295 $ 195,018,618.65 100.00 % (1) As of the Cut-off Date, the weighted average Mortgage Rate of the Group 1 Mortgage Loans was approximately 6.553% per annum. S-17 Current Principal Balances for the Group 1 Mortgage Loans(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 50,000.01 – 100,000.00 1 $ 80,895.41 0.04 % $ 80,895.41 6.625 % 620 38.57 % 100,000.01 – 150,000.00 1 147,870.03 0.08 147,870.03 6.500 762 80.00 150,000.01 – 200,000.00 3 519,845.87 0.27 173,281.96 6.613 644 57.89 200,000.01 – 250,000.00 2 489,947.20 0.25 244,973.60 6.005 714 75.46 250,000.01 – 300,000.00 1 270,000.00 0.14 270,000.00 6.250 639 54.11 300,000.01 – 350,000.00 3 964,083.98 0.49 321,361.33 6.535 675 77.01 350,000.01 – 400,000.00 5 1,882,218.96 0.97 376,443.79 6.372 702 74.48 400,000.01 – 450,000.00 26 11,250,644.15 5.77 432,717.08 6.538 715 73.31 450,000.01 – 500,000.00 40 19,082,965.24 9.79 477,074.13 6.567 700 73.76 500,000.01 – 550,000.00 43 22,675,970.63 11.63 527,348.15 6.553 706 71.18 550,000.01 – 600,000.00 32 18,331,516.28 9.40 572,859.88 6.570 711 75.38 600,000.01 – 650,000.00 26 16,305,953.07 8.36 627,152.04 6.529 708 71.91 650,000.01 – 700,000.00 20 13,505,651.28 6.93 675,282.56 6.526 724 69.12 700,000.01 – 750,000.00 20 14,601,763.69 7.49 730,088.18 6.477 718 73.85 750,000.01 – 800,000.00 13 10,041,253.30 5.15 772,404.10 6.566 717 71.11 800,000.01 – 850,000.00 7 5,809,242.71 2.98 829,891.82 6.644 721 68.39 850,000.01 – 900,000.00 6 5,347,700.00 2.74 891,283.33 6.564 752 71.09 900,000.01 – 950,000.00 5 4,607,000.00 2.36 921,400.00 6.575 728 73.98 950,000.01 – 1,000,000.00 16 15,805,935.18 8.10 987,870.95 6.602 735 63.58 1,000,000.01 – 1,250,000.00 18 20,266,161.67 10.39 1,125,897.87 6.556 720 64.21 1,250,000.01 – 1,500,000.00 3 4,297,000.00 2.20 1,432,333.33 6.545 754 76.96 1,500,000.01 – 1,750,000.00 1 1,680,000.00 0.86 1,680,000.00 6.750 778 70.00 2,000,000.01 – 2,500,000.00 3 7,055,000.00 3.62 2,351,666.67 6.581 756 64.62 Total 295 $ 195,018,618.65 100.00 % (1) As of the Cut-off Date, the average principal balance of the Group 1 Mortgage Loans was approximately $661,080. S-18 Original Loan-to-Value Ratios for the Group 1 Mortgage Loans(1) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 20.01 – 30.00 2 $ 915,280.78 0.47 % $ 457,640.39 6.273 % 763 24.42 % 30.01 – 40.00 8 5,631,534.15 2.89 703,941.77 6.466 671 37.35 40.01 – 50.00 11 7,488,851.64 3.84 680,804.69 6.548 725 45.06 50.01 – 60.00 29 21,794,295.09 11.18 751,527.42 6.582 709 57.16 60.01 – 70.00 65 46,888,766.34 24.04 721,365.64 6.529 717 66.46 70.01 – 80.00 159 101,739,256.30 52.17 639,869.54 6.559 721 77.76 80.01 – 90.00 15 7,886,425.52 4.04 525,761.70 6.585 738 85.42 90.01 – 100.00 6 2,674,208.83 1.37 445,701.47 6.690 721 93.43 Total 295 $ 195,018,618.65 100.00 % (1) As of the Cut-off Date, the weighted average original Loan-to-Value Ratio of theGroup 1 Mortgage Loans was approximately 70.59%. Original Term To Stated Maturity for the Group 1 Mortgage Loans Original Term to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 360 295 $ 195,018,618.65 100.00 % $ 661,080.06 6.553 % 718 70.59 % Total 295 $ 195,018,618.65 100.00 % S-19 Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans(1) Remaining Terms to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 354 3 $ 1,054,114.44 0.54 % $ 351,371.48 6.294 % 662 69.87 % 355 3 1,129,174.51 0.58 376,391.50 6.261 702 77.01 356 3 1,121,611.95 0.58 373,870.65 6.649 715 78.33 357 13 5,653,148.36 2.90 434,857.57 6.467 717 65.02 358 6 1,938,020.20 0.99 323,003.37 6.217 686 73.33 359 61 38,452,597.88 19.72 630,370.46 6.594 716 72.11 360 206 145,669,951.31 74.70 707,135.69 6.553 720 70.27 Total 295 $ 195,018,618.65 100.00 % (1) As of the Cut-off Date, the weighted average remaining term to stated maturity of the Group 1 Mortgage Loans was approximately 360 months. S-20 Geographic Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans Geographic Area Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Alaska 1 $ 604,453.07 0.31 % $ 604,453.07 6.500 % 801 82.31 % Arizona 3 1,663,731.78 0.85 554,577.26 6.663 718 76.86 California 175 118,845,052.72 60.94 679,114.59 6.547 722 69.74 Colorado 3 1,784,845.65 0.92 594,948.55 6.660 662 66.49 Connecticut 2 1,659,400.00 0.85 829,700.00 6.616 788 71.64 District of Columbia 1 457,000.00 0.23 457,000.00 6.750 666 69.99 Florida 15 8,658,243.57 4.44 577,216.24 6.560 712 66.53 Hawaii 2 1,430,000.00 0.73 715,000.00 6.572 721 55.76 Illinois 1 675,000.00 0.35 675,000.00 6.375 784 51.92 Indiana 2 797,870.03 0.41 398,935.02 6.602 659 45.98 Maryland 2 1,245,500.00 0.64 622,750.00 6.636 670 73.19 Massachusetts 5 3,222,104.17 1.65 644,420.83 6.383 686 66.13 Minnesota 3 3,320,000.00 1.70 1,106,666.67 6.656 757 78.08 Montana 1 554,510.33 0.28 554,510.33 6.625 753 77.08 Nevada 2 1,124,000.00 0.58 562,000.00 6.625 754 80.00 New Jersey 4 1,992,900.59 1.02 498,225.15 6.571 667 64.03 New York 43 27,222,817.33 13.96 633,088.78 6.527 707 72.71 North Carolina 2 1,147,865.15 0.59 573,932.58 6.674 699 75.86 Oklahoma 1 779,328.43 0.40 779,328.43 6.750 749 80.00 Oregon 4 2,242,238.85 1.15 560,559.71 6.624 744 70.40 Pennsylvania 1 422,635.81 0.22 422,635.81 6.750 712 88.03 South Carolina 3 2,824,163.23 1.45 941,387.74 6.540 673 57.38 Texas 4 2,800,679.11 1.44 700,169.78 6.600 730 79.22 Utah 1 422,386.02 0.22 422,386.02 6.750 762 90.33 Virginia 9 5,637,970.00 2.89 626,441.11 6.544 698 78.96 Washington 3 2,234,353.30 1.15 744,784.43 6.586 763 82.74 West Virginia 1 499,569.51 0.26 499,569.51 6.750 731 90.91 Wisconsin 1 750,000.00 0.38 750,000.00 6.500 761 78.37 Total 295 $ 195,018,618.65 100.00 % S-21 Mortgagors’ FICO Credit Scores for the Group 1 Mortgage Loans(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 620 – 639 29 $ 14,568,290.39 7.47 % $ 502,354.84 6.571 % 629 66.83 % 640 – 659 29 17,285,768.75 8.86 596,060.99 6.486 651 66.69 660 – 679 31 19,231,867.31 9.86 620,382.82 6.594 669 69.00 680 – 699 33 20,351,255.53 10.44 616,704.71 6.567 691 72.47 700 – 719 33 24,289,105.26 12.45 736,033.49 6.584 709 68.98 720 – 739 35 22,887,623.11 11.74 653,932.09 6.529 730 72.23 740 – 759 38 28,487,320.13 14.61 749,666.32 6.561 750 75.67 760 – 779 36 25,745,987.54 13.20 715,166.32 6.579 771 70.06 780 – 799 20 14,998,626.40 7.69 749,931.32 6.513 789 66.83 800 – 819 11 7,172,774.23 3.68 652,070.38 6.461 805 76.39 Total 295 $ 195,018,618.65 100.00 % (1) As of the Cut-off Date, the weighted average FICO Credit Score of the Group 1 Mortgage Loans was approximately 718. S-22 Types of Mortgaged Properties for the Group 1 Mortgage Loans Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Single Family Residence 213 $ 137,293,247.23 70.40 % $ 644,569.24 6.560 % 717 70.31 % Planned Unit Development (PUD) 38 28,253,023.61 14.49 743,500.62 6.553 727 70.90 Low-Rise Condominium 12 7,767,257.89 3.98 647,271.49 6.589 725 71.88 Two-Family Residence 15 9,519,050.59 4.88 634,603.37 6.495 691 74.93 High-Rise Condominium 6 4,233,250.00 2.17 705,541.67 6.424 736 77.50 Four-Family Residence 2 2,101,950.00 1.08 1,050,975.00 6.691 716 65.29 Three-Family Residence 4 3,339,600.70 1.71 834,900.18 6.397 752 58.57 Townhouse 4 2,096,504.94 1.08 524,126.24 6.712 684 78.95 Coop 1 414,733.69 0.21 414,733.69 6.000 795 28.69 Total 295 $ 195,018,618.65 100.00 % Purposes of the Group 1 Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Purchase 79 $ 56,290,955.77 28.86 % $ 712,543.74 6.499 % 732 74.01 % Refinance (Rate/Term) 73 48,524,575.26 24.88 664,720.21 6.590 726 73.17 Refinance (Cash Out) 143 90,203,087.62 46.25 630,790.82 6.567 706 67.07 Total 295 $ 195,018,618.65 100.00 % S-23 Occupancy Types for the Group 1 Mortgage Loans(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Primary Home 262 $ 172,847,510.39 88.63 % $ 659,723.32 6.553 % 718 71.57 % Secondary Home 14 7,995,319.00 4.10 571,094.21 6.550 679 61.69 Investment 19 14,175,789.26 7.27 746,094.17 6.553 740 63.69 Total 295 $ 195,018,618.65 100.00 % (1) Based upon representations of the related mortgagors at the time of origination. Loan Documentation Types for the Group 1 Mortgage Loans Type of Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Full/Alternate 64 $ 44,269,923.69 22.70 % $ 691,717.56 6.524 % 733 75.18 % Stated Income 151 100,041,928.92 51.30 662,529.33 6.569 717 71.24 No Ratio 29 18,526,823.99 9.50 638,856.00 6.614 716 71.97 No Income/No Asset 11 5,705,730.04 2.93 518,702.73 6.566 679 66.70 No Doc 40 26,474,212.01 13.58 661,855.30 6.496 709 60.34 Total 295 $ 195,018,618.65 100.00 % S-24 Loan Ages for the Group 1 Mortgage Loans(1) Loan Age (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 0 206 $ 145,669,951.31 74.70 % $ 707,135.69 6.553 % 720 70.27 % 1 61 38,452,597.88 19.72 630,370.46 6.594 716 72.11 2 6 1,938,020.20 0.99 323,003.37 6.217 686 73.33 3 13 5,653,148.36 2.90 434,857.57 6.467 717 65.02 4 3 1,121,611.95 0.58 373,870.65 6.649 715 78.33 5 3 1,129,174.51 0.58 376,391.50 6.261 702 77.01 6 3 1,054,114.44 0.54 351,371.48 6.294 662 69.87 Total 295 $ 195,018,618.65 100.00 % (1) As of the Cut-off Date, the weighted average loan age of the Group 1 Mortgage Loans was approximately 0 months. Loan Programs for the Group 1 Mortgage Loans Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Fully Amortizing 170 $ 116,824,226.65 59.90 % $ 687,201.33 6.556 % 720 70.07 % Balloon Loans 15 5,936,765.39 3.04 395,784.36 6.471 703 70.21 Interest Only Loans 110 72,257,626.61 37.05 656,887.51 6.554 718 71.47 Total 295 $ 195,018,618.65 100.00 % S-25 Original Interest Only Terms of the Group 1 Mortgage Loans Original Interest Only Terms (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 0 185 $ 122,760,992.04 62.95 % $ 663,572.93 6.552 % 719 70.07 % 120 110 72,257,626.61 37.05 656,887.51 6.554 718 71.47 Total 295 $ 195,018,618.65 100.00 % Prepayment Charge Terms and Type of the Group 1 Mortgage Loans Prepayment Charge Term and Type (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio None 250 $ 167,143,901.14 85.71 % $ 668,575.60 6.552 % 721 70.63 % 12-Hard 19 12,922,734.31 6.63 680,143.91 6.602 693 70.95 24-Hard 3 1,497,494.44 0.77 499,164.81 6.399 748 64.69 36-Hard 23 13,454,488.76 6.90 584,977.77 6.534 707 70.46 Total 295 $ 195,018,618.65 100.00 % Origination Channels for the Group 1 Mortgage Loans Origination Channel Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Mortgage Professionals 197 $ 124,694,469.81 63.94 % $ 632,966.85 6.571 % 719 71.66 % Correspondent 97 69,799,148.84 35.79 719,578.85 6.519 718 68.80 Consumer Direct 1 525,000.00 0.27 525,000.00 6.750 658 55.26 Total 295 $ 195,018,618.65 100.00 % S-26 Loan Group 2 Mortgage Rates for the Group 2 Mortgage Loans(1) Range of Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 6.501 – 7.000 136 $ 85,231,516.80 52.00 % $ 626,702.33 6.905 % 706 72.81 % 7.001 – 7.500 82 47,206,096.50 28.80 575,684.10 7.290 692 76.31 7.501 – 8.000 46 22,907,551.27 13.97 497,990.25 7.740 690 77.81 8.001 – 8.500 15 5,266,898.47 3.21 351,126.56 8.228 687 80.87 8.501 – 9.000 7 3,017,829.51 1.84 431,118.50 8.796 688 82.67 9.001 or greater 3 289,452.16 0.18 96,484.05 9.728 660 87.51 Total 289 $ 163,919,344.71 100.00 % (1) As of the Cut-off Date, the weighted average Mortgage Rate of the Group 2 Mortgage Loans was approximately 7.215% per annum. S-27 Current Principal Balances for the Group 2 Mortgage Loans(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio .01 – 50,000.00 2 $ 94,225.89 0.06 % $ 47,112.95 8.618 % 676 48.61 % 50,000.01 – 100,000.00 8 554,302.00 0.34 69,287.75 8.248 684 71.46 100,000.01 – 150,000.00 5 641,588.52 0.39 128,317.70 8.117 657 80.31 150,000.01 – 200,000.00 6 1,015,023.05 0.62 169,170.51 7.429 677 72.11 200,000.01 – 250,000.00 5 1,122,994.01 0.69 224,598.80 7.344 660 80.98 300,000.01 – 350,000.00 3 944,306.45 0.58 314,768.82 6.998 649 45.26 350,000.01 – 400,000.00 3 1,089,823.62 0.66 363,274.54 7.219 703 82.20 400,000.01 – 450,000.00 46 20,022,606.39 12.21 435,274.05 7.488 684 79.70 450,000.01 – 500,000.00 38 18,051,201.72 11.01 475,031.62 7.291 679 77.06 500,000.01 – 550,000.00 30 15,809,990.00 9.64 526,999.67 7.167 712 73.79 550,000.01 – 600,000.00 34 19,465,570.73 11.88 572,516.79 7.220 687 78.43 600,000.01 – 650,000.00 27 16,960,452.87 10.35 628,164.92 7.162 693 76.75 650,000.01 – 700,000.00 20 13,555,562.03 8.27 677,778.10 7.231 711 76.16 700,000.01 – 750,000.00 31 22,718,727.86 13.86 732,862.19 7.208 710 75.84 750,000.01 – 800,000.00 9 7,109,159.16 4.34 789,906.57 6.944 727 68.25 800,000.01 – 850,000.00 6 4,961,200.00 3.03 826,866.67 7.084 716 73.10 850,000.01 – 900,000.00 3 2,660,000.00 1.62 886,666.67 6.875 730 73.23 900,000.01 – 950,000.00 1 940,000.00 0.57 940,000.00 6.875 637 69.63 950,000.01 – 1,000,000.00 4 3,999,999.00 2.44 999,999.75 7.031 737 71.84 1,000,000.01 – 1,250,000.00 1 1,248,000.00 0.76 1,248,000.00 6.890 689 80.00 1,250,000.01 – 1,500,000.00 4 5,407,595.20 3.30 1,351,898.80 6.906 701 55.60 1,500,000.01 – 1,750,000.00 1 1,700,000.00 1.04 1,700,000.00 7.250 740 62.96 1,750,000.01 – 2,000,000.00 1 1,785,000.00 1.09 1,785,000.00 7.500 715 70.00 2,000,000.01 – 2,250,000.00 1 2,062,016.21 1.26 2,062,016.21 6.875 701 65.00 Total 289 $ 163,919,344.71 100.00 % (1) As of the Cut-off Date, the average principal balance of the Group 2 Mortgage Loans was approximately $567,195. S-28 Original Loan-to-Value Ratios for the Group 2 Mortgage Loans(1) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 20.01 – 30.00 1 $ 49,846.38 0.03 % $ 49,846.38 8.500 % 685 20.66 % 30.01 – 40.00 6 3,790,957.53 2.31 631,826.26 7.003 728 36.12 40.01 – 50.00 13 5,845,810.13 3.57 449,677.70 7.084 682 45.72 50.01 – 60.00 10 6,051,605.61 3.69 605,160.56 7.004 737 58.16 60.01 – 70.00 39 27,697,976.54 16.90 710,204.53 7.181 690 67.13 70.01 – 80.00 178 102,503,058.33 62.53 575,859.88 7.196 700 78.61 80.01 – 90.00 26 11,450,202.87 6.99 440,392.42 7.496 701 87.25 90.01 or greater 16 6,529,887.32 3.98 408,117.96 7.592 686 94.67 Total 289 $ 163,919,344.71 100.00 % (1) As of the Cut-off Date, the weighted average original Loan-to-Value Ratio of the Group 2 Mortgage Loans was approximately 74.98%. Original Term to Stated Maturity for the Group 2 Mortgage Loans Original Term to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 360 289 $ 163,919,344.71 100.00 % $ 567,194.96 7.215 % 699 74.98 % Total 289 $ 163,919,344.71 100.00 % S-29 Remaining Terms to Stated Maturity for the Group 2 Mortgage Loans(1) Remaining Terms to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 225 1 $ 55,765.20 0.03 % $ 55,765.20 8.375 % 802 41.75 % 347 1 376,374.99 0.23 376,374.99 7.750 756 86.36 348 1 206,977.17 0.13 206,977.17 7.250 719 85.31 351 2 535,354.27 0.33 267,677.14 7.693 670 78.05 352 4 631,693.53 0.39 157,923.38 7.690 649 61.39 353 6 1,348,055.88 0.82 224,675.98 7.235 683 74.95 354 7 1,249,444.77 0.76 178,492.11 7.558 662 80.88 355 3 262,785.80 0.16 87,595.27 9.416 669 77.02 356 5 1,286,820.26 0.79 257,364.05 7.046 656 77.82 357 11 4,109,257.71 2.51 373,568.88 7.105 714 80.33 358 6 2,716,943.36 1.66 452,823.89 7.598 686 79.22 359 51 29,892,998.18 18.24 586,137.22 7.196 702 75.97 360 191 121,246,873.59 73.97 634,800.39 7.201 699 74.39 Total 289 $ 163,919,344.71 100.00 % (1)As of the Cut-off Date, the weighted average remaining term to stated maturity of the Group 2 Mortgage Loans was approximately 359months. S-30 Geographic Distribution of the Mortgaged Properties for the Group 2 Mortgage Loans Geographic Area Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Arizona 9 $ 6,872,722.73 4.19 % $ 763,635.86 7.083 % 706 62.09 % California 118 70,037,021.77 42.73 593,534.08 7.210 704 74.63 Colorado 7 4,021,288.80 2.45 574,469.83 7.303 712 76.79 Connecticut 4 1,516,315.24 0.93 379,078.81 7.487 678 78.59 Delaware 1 750,000.00 0.46 750,000.00 7.000 631 78.95 District of Columbia 1 573,750.00 0.35 573,750.00 7.250 633 75.00 Florida 15 7,265,164.37 4.43 484,344.29 7.197 674 75.68 Georgia 1 218,357.01 0.13 218,357.01 8.375 647 90.00 Hawaii 2 2,075,000.00 1.27 1,037,500.00 7.271 685 68.10 Idaho 1 1,785,000.00 1.09 1,785,000.00 7.500 715 70.00 Illinois 1 480,000.00 0.29 480,000.00 7.000 763 80.00 Louisiana 1 675,500.00 0.41 675,500.00 7.000 620 70.00 Maryland 6 3,365,549.98 2.05 560,925.00 7.170 673 79.30 Massachusetts 10 5,537,604.09 3.38 553,760.41 7.338 721 78.48 Michigan 5 2,563,121.65 1.56 512,624.33 7.523 695 69.87 Missouri 4 1,034,017.75 0.63 258,504.44 7.176 666 81.17 Nevada 2 1,227,000.00 0.75 613,500.00 7.065 635 85.06 New Hampshire 2 812,248.63 0.50 406,124.32 8.110 696 74.45 New Jersey 17 8,773,569.38 5.35 516,092.32 7.304 692 74.38 New Mexico 1 158,141.50 0.10 158,141.50 8.500 625 95.00 New York 47 26,713,160.87 16.30 568,365.12 7.056 700 77.24 North Carolina 3 2,587,113.55 1.58 862,371.18 7.328 751 70.46 Ohio 4 948,611.41 0.58 237,152.85 7.201 757 60.03 Oklahoma 1 222,659.83 0.14 222,659.83 6.875 690 80.00 Oregon 2 1,225,997.42 0.75 612,998.71 7.206 669 73.11 Pennsylvania 1 76,512.74 0.05 76,512.74 10.000 644 80.00 Rhode Island 1 700,000.00 0.43 700,000.00 7.500 677 80.00 South Carolina 2 1,387,000.00 0.85 693,500.00 7.449 647 77.35 Tennessee 1 441,750.00 0.27 441,750.00 7.625 640 95.00 Texas 6 3,024,490.26 1.85 504,081.71 7.199 704 76.99 Vermont 1 487,000.00 0.30 487,000.00 7.875 658 57.29 Virginia 6 3,386,600.73 2.07 564,433.46 7.188 711 79.22 Washington 6 2,977,075.00 1.82 496,179.17 7.325 684 80.09 Total 289 $ 163,919,344.71 100.00 % S-31 Mortgagors’ FICO Credit Scores for the Group 2 Mortgage Loans(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 620 - 639 39 $ 17,065,497.11 10.41 % $ 437,576.85 7.225 % 630 72.68 % 640 - 659 49 25,642,487.06 15.64 523,316.06 7.341 651 73.97 660 - 679 43 21,806,564.61 13.30 507,129.41 7.322 670 78.57 680 - 699 48 29,637,840.68 18.08 617,455.01 7.209 689 76.89 700 - 719 23 16,005,229.54 9.76 695,879.55 7.233 708 73.99 720 - 739 19 10,270,539.57 6.27 540,554.71 7.033 727 76.81 740 - 759 25 17,082,257.08 10.42 683,290.28 7.119 748 76.40 760 - 779 23 14,363,748.27 8.76 624,510.79 7.071 769 73.05 780 - 799 14 9,618,365.59 5.87 687,026.11 7.077 787 67.83 800 - 819 6 2,426,815.20 1.48 404,469.20 7.674 808 75.10 Total 289 $ 163,919,344.71 100.00 % (1) As of the Cut-off Date, the weighted average FICO Credit Score of the Group 2 Mortgage Loans (not including the Mortgage Loans for which the FICO Credit Score was not available) was approximately 699. S-32 Types of Mortgaged Properties for the Group 2 Mortgage Loans Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Single Family Residence 184 $ 103,978,234.02 63.43 % $ 565,099.10 7.212 % 695 73.80 % Planned Unit Development (PUD) 50 31,996,924.84 19.52 639,938.50 7.243 704 76.66 Low-Rise Condominium 15 8,226,114.71 5.02 548,407.65 7.455 694 78.96 Two Family Residence 27 14,383,361.47 8.77 532,717.09 7.088 711 78.95 High-Rise Condominium 5 2,802,528.57 1.71 560,505.71 7.064 726 80.00 Three Family Residence 4 1,636,446.77 1.00 409,111.69 7.125 757 65.32 Townhouse 1 455,000.00 0.28 455,000.00 6.875 623 65.00 Coop 3 440,734.33 0.27 146,911.44 7.166 644 43.97 Total 289 $ 163,919,344.71 100.00 % Purposes of the Group 2 Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Purchase 88 $ 49,529,169.03 30.22 % $ 562,831.47 7.272 % 717 79.70 % Refinance (Rate/Term) 61 36,518,446.03 22.28 598,663.05 7.088 711 74.39 Refinance (Cash Out) 140 77,871,729.65 47.51 556,226.64 7.239 682 72.26 Total 289 $ 163,919,344.71 100.00 % S-33 Occupancy Types for the Group 2 Mortgage Loans(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Primary Home 249 $ 141,040,817.62 86.04 % $ 566,428.99 7.205 % 696 75.35 % Secondary Home 11 6,856,190.22 4.18 623,290.02 7.229 717 70.78 Investment 29 16,022,336.87 9.77 552,494.37 7.297 722 73.58 Total 289 $ 163,919,344.71 100.00 % (1) Based upon representations of the related mortgagors at the time of origination. Loan Documentation Types for the Group 2 Mortgage Loans Type of Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Full/Alternate 44 $ 22,350,071.42 13.63 % $ 507,956.17 7.216 % 686 80.36 % Fast Forward 1 520,000.00 0.32 520,000.00 7.625 787 80.00 Stated Income 132 80,208,090.26 48.93 607,637.05 7.177 699 75.61 No Ratio 50 29,191,602.92 17.81 583,832.06 7.187 699 77.02 No Income/No Asset 17 8,535,387.19 5.21 502,081.60 7.233 686 69.52 No Doc 45 23,114,192.92 14.10 513,648.73 7.368 716 66.97 Total 289 $ 163,919,344.71 100.00 % S-34 Loan Ages for the Group 2 Mortgage Loans(1) Loan Age (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 0 191 $ 121,246,873.59 73.97 % $ 634,800.39 7.201 % 699 74.39 % 1 51 29,892,998.18 18.24 586,137.22 7.196 702 75.97 2 6 2,716,943.36 1.66 452,823.89 7.598 686 79.22 3 11 4,109,257.71 2.51 373,568.88 7.105 714 80.33 4 5 1,286,820.26 0.79 257,364.05 7.046 656 77.82 5 3 262,785.80 0.16 87,595.27 9.416 669 77.02 6 7 1,249,444.77 0.76 178,492.11 7.558 662 80.88 7 6 1,348,055.88 0.82 224,675.98 7.235 683 74.95 8 4 631,693.53 0.39 157,923.38 7.690 649 61.39 9 2 535,354.27 0.33 267,677.14 7.693 670 78.05 12 1 206,977.17 0.13 206,977.17 7.250 719 85.31 13 1 376,374.99 0.23 376,374.99 7.750 756 86.36 135 1 55,765.20 0.03 55,765.20 8.375 802 41.75 Total 289 $ 163,919,344.71 100.00 % (1) As of the Cut-off Date, the weighted average loan age of the Group 2 Mortgage Loans was approximately 1 month. Loan Programs for the Group 2 Mortgage Loans Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Fully Amortizing 124 $ 70,267,271.02 42.87 % $ 566,671.54 7.148 % 702 74.83 % Balloon Loans 19 7,265,695.42 4.43 382,405.02 7.439 678 77.15 Interest Only Loans 146 86,386,378.27 52.70 591,687.52 7.251 699 74.93 Total 289 $ 163,919,344.71 100.00 % S-35 Original Interest Only Terms for Group 2 Mortgage Loans Original Interest Only Terms (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 0 143 $ 77,532,966.44 47.30 % $ 542,188.58 7.175 % 700 75.05 % 120 146 86,386,378.27 52.70 591,687.52 7.251 699 74.93 Total 289 $ 163,919,344.71 100.00 % Prepayment Charge Terms and Type of the Group 2 Mortgage Loans Prepayment Charge Term and Type (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio None 215 $ 125,144,036.24 76.34 % $ 582,065.28 7.229 % 701 74.88 % 12-Hard 17 10,836,916.01 6.61 637,465.65 7.270 702 72.94 24-Hard 4 1,925,764.05 1.17 481,441.01 6.947 712 75.35 36-Hard 53 26,012,628.41 15.87 490,804.31 7.146 688 76.33 Total 289 $ 163,919,344.71 100.00 % Origination Channels for theGroup 2 Mortgage Loans Origination Channel Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Mortgage Professionals 182 $ 101,581,687.75 61.97 % $ 558,141.14 7.235 % 698 74.80 % Correspondent 104 61,400,496.17 37.46 590,389.39 7.188 701 75.22 Consumer Direct 3 937,160.79 0.57 312,386.93 6.888 677 79.91 Total 289 $ 163,919,344.71 100.00 % S-36 Aggregate Loan Group I Mortgage Rates for the Aggregate Loan Group I Mortgage Loans(1) Range of Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 5.000 – 5.500 1 $ 242,620.32 0.07 % $ 242,620.32 5.500 % 656 70.84 % 5.501 – 6.000 8 4,627,824.37 1.29 578,478.05 5.939 718 63.22 6.001 – 6.500 135 89,087,182.69 24.82 659,905.06 6.430 722 69.76 6.501 – 7.000 287 186,292,508.07 51.90 649,102.82 6.790 711 72.19 7.001 – 7.500 82 47,206,096.50 13.15 575,684.10 7.290 692 76.31 7.501 – 8.000 46 22,907,551.27 6.38 497,990.25 7.740 690 77.81 8.001 – 8.500 15 5,266,898.47 1.47 351,126.56 8.228 687 80.87 8.501 – 9.000 7 3,017,829.51 0.84 431,118.50 8.796 688 82.67 9.001 or greater 3 289,452.16 0.08 96,484.05 9.728 660 87.51 Total 584 $ 358,937,963.36 100.00 % (1) As of the Cut-off Date, the weighted average Mortgage Rate of the Aggregate Loan Group I Mortgage Loans was approximately 6.855% per annum. S-37 Current Principal Balances for the Aggregate Loan Group I Mortgage Loans(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 0.01 – 50,000.00 2 $ 94,225.89 0.03 % $ 47,112.95 8.618 % 676 48.61 % 50,000.01 – 100,000.00 9 635,197.41 0.18 70,577.49 8.041 676 67.27 100,000.01 – 150,000.00 6 789,458.55 0.22 131,576.43 7.814 677 80.25 150,000.01 – 200,000.00 9 1,534,868.92 0.43 170,540.99 7.153 666 67.30 200,000.01 – 250,000.00 7 1,612,941.21 0.45 230,420.17 6.937 676 79.30 250,000.01 – 300,000.00 1 270,000.00 0.08 270,000.00 6.250 639 54.11 300,000.01 – 350,000.00 6 1,908,390.43 0.53 318,065.07 6.764 662 61.30 350,000.01 – 400,000.00 8 2,972,042.58 0.83 371,505.32 6.682 703 77.31 400,000.01 – 450,000.00 72 31,273,250.54 8.71 434,350.70 7.146 695 77.40 450,000.01 – 500,000.00 78 37,134,166.96 10.35 476,079.06 6.919 690 75.36 500,000.01 – 550,000.00 73 38,485,960.63 10.72 527,204.94 6.805 708 72.25 550,000.01 – 600,000.00 66 37,797,087.01 10.53 572,683.14 6.905 699 76.95 600,000.01 – 650,000.00 53 33,266,405.94 9.27 627,668.04 6.852 701 74.38 650,000.01 – 700,000.00 40 27,061,213.31 7.54 676,530.33 6.879 717 72.65 700,000.01 – 750,000.00 51 37,320,491.55 10.40 731,774.34 6.922 713 75.06 750,000.01 – 800,000.00 22 17,150,412.46 4.78 779,564.20 6.723 721 69.92 800,000.01 – 850,000.00 13 10,770,442.71 3.00 828,495.59 6.847 719 70.56 850,000.01 – 900,000.00 9 8,007,700.00 2.23 889,744.44 6.667 745 71.80 900,000.01 – 950,000.00 6 5,547,000.00 1.55 924,500.00 6.626 713 73.24 950,000.01 – 1,000,000.00 20 19,805,934.18 5.52 990,296.71 6.689 735 65.25 1,000,000.01 – 1,250,000.00 19 21,514,161.67 5.99 1,132,324.30 6.575 718 65.13 1,250,000.01 – 1,500,000.00 7 9,704,595.20 2.70 1,386,370.74 6.746 725 65.06 1,500,000.01 – 1,750,000.00 2 3,380,000.00 0.94 1,690,000.00 7.001 759 66.46 1,750,000.01 – 2,000,000.00 1 1,785,000.00 0.50 1,785,000.00 7.500 715 70.00 2,000,000.01 – 2,500,000.00 4 9,117,016.21 2.54 2,279,254.05 6.647 743 64.71 Total 584 $ 358,937,963.36 100.00 % (1) As of the Cut-off Date, the average principal balance of the Aggregate Loan Group I Mortgage Loans was approximately $614,620. S-38 Original Loan-to-Value Ratios for the Aggregate Loan Group I Mortgage Loans(1) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 20.01 – 30.00 3 $ 965,127.16 0.27 % $ 321,709.05 6.388 % 759 24.22 % 30.01 – 40.00 14 9,422,491.68 2.63 673,035.12 6.682 694 36.86 40.01 – 50.00 24 13,334,661.77 3.72 555,610.91 6.783 706 45.35 50.01 – 60.00 39 27,845,900.70 7.76 713,997.45 6.674 715 57.38 60.01 – 70.00 104 74,586,742.88 20.78 717,180.22 6.771 707 66.71 70.01 – 80.00 337 204,242,314.63 56.90 606,060.28 6.879 710 78.19 80.01 – 90.00 41 19,336,628.39 5.39 471,625.08 7.124 716 86.50 90.01– 100.00 22 9,204,096.15 2.56 418,368.01 7.330 696 94.31 Total 584 $ 358,937,963.36 100.00 % (1)As of the Cut-off Date, the weighted average original Loan-to-Value Ratio of the Aggregate Loan Group I Mortgage Loans was approximately 72.60%. Original Term To Stated Maturity for the Aggregate Loan Group I Mortgage Loans Original Term to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 360 584 $ 358,937,963.36 100.00 % $ 614,619.80 6.855 % 710 72.60 % Total 584 $ 358,937,963.36 100.00 % S-39 Remaining Terms to Stated Maturity for the Aggregate Loan Group I Mortgage Loans(1) Remaining Terms to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 225 1 $ 55,765.20 0.02 % $ 55,765.20 8.375 % 802 41.75 % 347 1 376,374.99 0.10 376,374.99 7.750 756 86.36 348 1 206,977.17 0.06 206,977.17 7.250 719 85.31 351 2 535,354.27 0.15 267,677.14 7.693 670 78.05 352 4 631,693.53 0.18 157,923.38 7.690 649 61.39 353 6 1,348,055.88 0.38 224,675.98 7.235 683 74.95 354 10 2,303,559.21 0.64 230,355.92 6.979 662 75.84 355 6 1,391,960.31 0.39 231,993.39 6.857 696 77.01 356 8 2,408,432.21 0.67 301,054.03 6.861 683 78.06 357 24 9,762,406.07 2.72 406,766.92 6.735 716 71.46 358 12 4,654,963.56 1.30 387,913.63 7.023 686 76.77 359 112 68,345,596.06 19.04 610,228.54 6.857 710 73.80 360 397 266,916,824.90 74.36 672,334.57 6.848 711 72.14 Total 584 $ 358,937,963.36 100.00 % (1) As of the Cut-off Date, the weighted average remaining term to stated maturity of the Aggregate Loan Group I Mortgage Loans was approximately 360 months. S-40 Geographic Distribution of the Mortgaged Properties for the Aggregate Loan Group I Mortgage Loans Geographic Area Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Alaska 1 $ 604,453.07 0.17 % $ 604,453.07 6.500 % 801 82.31 % Arizona 12 8,536,454.51 2.38 711,371.21 7.001 709 64.97 California 293 188,882,074.49 52.62 644,648.72 6.793 715 71.55 Colorado 10 5,806,134.45 1.62 580,613.45 7.105 696 73.63 Connecticut 6 3,175,715.24 0.88 529,285.87 7.032 736 74.96 Delaware 1 750,000.00 0.21 750,000.00 7.000 631 78.95 District ofColumbia 2 1,030,750.00 0.29 515,375.00 7.028 648 72.78 Florida 30 15,923,407.94 4.44 530,780.26 6.851 695 70.71 Georgia 1 218,357.01 0.06 218,357.01 8.375 647 90.00 Hawaii 4 3,505,000.00 0.98 876,250.00 6.986 700 63.06 Idaho 1 1,785,000.00 0.50 1,785,000.00 7.500 715 70.00 Illinois 2 1,155,000.00 0.32 577,500.00 6.635 775 63.59 Indiana 2 797,870.03 0.22 398,935.02 6.602 659 45.98 Louisiana 1 675,500.00 0.19 675,500.00 7.000 620 70.00 Maryland 8 4,611,049.98 1.28 576,381.25 7.026 672 77.65 Massachusetts 15 8,759,708.26 2.44 583,980.55 6.987 708 73.93 Michigan 5 2,563,121.65 0.71 512,624.33 7.523 695 69.87 Minnesota 3 3,320,000.00 0.92 1,106,666.67 6.656 757 78.08 Missouri 4 1,034,017.75 0.29 258,504.44 7.176 666 81.17 Montana 1 554,510.33 0.15 554,510.33 6.625 753 77.08 Nevada 4 2,351,000.00 0.65 587,750.00 6.855 692 82.64 New Hampshire 2 812,248.63 0.23 406,124.32 8.110 696 74.45 New Jersey 21 10,766,469.97 3.00 512,689.05 7.168 688 72.46 New Mexico 1 158,141.50 0.04 158,141.50 8.500 625 95.00 New York 90 53,935,978.20 15.03 599,288.65 6.789 704 74.96 North Carolina 5 3,734,978.70 1.04 746,995.74 7.127 735 72.12 Ohio 4 948,611.41 0.26 237,152.85 7.201 757 60.03 Oklahoma 2 1,001,988.26 0.28 500,994.13 6.778 736 80.00 Oregon 6 3,468,236.27 0.97 578,039.38 6.830 717 71.36 Pennsylvania 2 499,148.55 0.14 249,574.28 7.248 702 86.80 Rhode Island 1 700,000.00 0.20 700,000.00 7.500 677 80.00 South Carolina 5 4,211,163.23 1.17 842,232.65 6.839 665 63.96 Tennessee 1 441,750.00 0.12 441,750.00 7.625 640 95.00 Texas 10 5,825,169.37 1.62 582,516.94 6.911 716 78.06 Utah 1 422,386.02 0.12 422,386.02 6.750 762 90.33 Vermont 1 487,000.00 0.14 487,000.00 7.875 658 57.29 Virginia 15 9,024,570.73 2.51 601,638.05 6.785 703 79.06 Washington 9 5,211,428.30 1.45 579,047.59 7.008 718 81.23 West Virginia 1 499,569.51 0.14 499,569.51 6.750 731 90.91 Wisconsin 1 750,000.00 0.21 750,000.00 6.500 761 78.37 Total 584 $ 358,937,963.36 100.00 % S-41 Mortgagors’ FICO Credit Scores for the Aggregate Loan Group I Mortgage Loans(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 620 – 639 68 $ 31,633,787.50 8.81 % $ 465,202.76 6.923 % 629 69.99 % 640 – 659 78 42,928,255.81 11.96 550,362.25 6.997 651 71.04 660 – 679 74 41,038,431.92 11.43 554,573.40 6.980 669 74.08 680 – 699 81 49,989,096.21 13.93 617,149.34 6.948 690 75.09 700 – 719 56 40,294,334.80 11.23 719,541.69 6.842 709 70.97 720 – 739 54 33,158,162.68 9.24 614,040.05 6.685 729 73.65 740 – 759 63 45,569,577.21 12.70 723,326.62 6.770 750 75.94 760 – 779 59 40,109,735.81 11.17 679,826.03 6.755 770 71.13 780 – 799 34 24,616,991.99 6.86 724,029.18 6.734 788 67.22 800 – 819 17 9,599,589.43 2.67 564,681.73 6.768 805 76.07 Total 584 $ 358,937,963.36 100.00 % (1) As of the Cut-off Date, the weighted average FICO Credit Score of the Aggregate Loan Group I Mortgage Loans was approximately 710. S-42 Types of Mortgaged Properties for the Aggregate Loan Group I Mortgage Loans Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Single Family Residence 397 $ 241,271,481.25 67.22 % $ 607,736.73 6.841 % 708 71.82 % Planned Unit Development (PUD) 88 60,249,948.45 16.79 684,658.51 6.920 715 73.96 Low-Rise Condominium 27 15,993,372.60 4.46 592,347.13 7.034 709 75.52 Two-Family Residence 42 23,902,412.06 6.66 569,105.05 6.851 703 77.35 High-Rise Condominium 11 7,035,778.57 1.96 639,616.23 6.679 732 78.50 Four-Family Residence 2 2,101,950.00 0.59 1,050,975.00 6.691 716 65.29 Three-Family Residence 8 4,976,047.47 1.39 622,005.93 6.637 754 60.79 Townhouse 5 2,551,504.94 0.71 510,300.99 6.741 673 76.47 Coop 4 855,468.02 0.24 213,867.01 6.601 717 36.56 Total 584 $ 358,937,963.36 100.00 % Purposes of the Aggregate Loan Group I Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Purchase 167 $ 105,820,124.80 29.48 % $ 633,653.44 6.861 % 725 76.67 % Refinance (Rate/Term) 134 85,043,021.29 23.69 634,649.41 6.804 720 73.70 Refinance (Cash Out) 283 168,074,817.27 46.83 593,903.95 6.878 695 69.48 Total 584 $ 358,937,963.36 100.00 % S-43 Occupancy Types for the Aggregate Loan Group I Mortgage Loans(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Primary Home 511 $ 313,888,328.01 87.45 % $ 614,262.87 6.846 % 708 73.27 % Secondary Home 25 14,851,509.22 4.14 594,060.37 6.863 696 65.88 Investment 48 30,198,126.13 8.41 629,127.63 6.948 731 68.94 Total 584 $ 358,937,963.36 100.00 % (1) Based upon representations of the related mortgagors at the time of origination. Loan Documentation Types for the Aggregate Loan Group I Mortgage Loans Type of Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Full/Alternate 108 $ 66,619,995.11 18.56 % $ 616,851.81 6.756 % 718 76.92 % Fast Forward 1 520,000.00 0.14 520,000.00 7.625 787 80.00 Stated Income 283 180,250,019.18 50.22 636,925.86 6.839 709 73.18 No Ratio 79 47,718,426.91 13.29 604,030.72 6.964 706 75.06 No Income/No Asset 28 14,241,117.23 3.97 508,611.33 6.966 683 68.39 No Doc 85 49,588,404.93 13.82 583,393.00 6.902 712 63.43 Total 584 $ 358,937,963.36 100.00 % S-44 Loan Ages for the Aggregate Loan Group I Mortgage Loans(1) Loan Age (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 0 397 $ 266,916,824.90 74.36 % $ 672,334.57 6.848 % 711 72.14 % 1 112 68,345,596.06 19.04 610,228.54 6.857 710 73.80 2 12 4,654,963.56 1.30 387,913.63 7.023 686 76.77 3 24 9,762,406.07 2.72 406,766.92 6.735 716 71.46 4 8 2,408,432.21 0.67 301,054.03 6.861 683 78.06 5 6 1,391,960.31 0.39 231,993.39 6.857 696 77.01 6 10 2,303,559.21 0.64 230,355.92 6.979 662 75.84 7 6 1,348,055.88 0.38 224,675.98 7.235 683 74.95 8 4 631,693.53 0.18 157,923.38 7.690 649 61.39 9 2 535,354.27 0.15 267,677.14 7.693 670 78.05 12 1 206,977.17 0.06 206,977.17 7.250 719 85.31 13 1 376,374.99 0.10 376,374.99 7.750 756 86.36 135 1 55,765.20 0.02 55,765.20 8.375 802 41.75 Total 584 $ 358,937,963.36 100.00 % (1) As of the Cut-off Date, the weighted average loan age of the Aggregate Loan Group I Mortgage Loans was approximately 0 months. S-45 Loan Programs for the Aggregate Loan Group I Mortgage Loans Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Fully Amortizing 294 $ 187,091,497.67 52.12 % $ 636,365.64 6.778 % 713 71.86 % Balloon Loans 34 13,202,460.81 3.68 388,307.67 7.003 690 74.02 Interest Only Loans 256 158,644,004.88 44.20 619,703.14 6.934 707 73.35 Total 584 $ 358,937,963.36 100.00 % Original Interest Only Terms for the Aggregate Loan Group I Mortgage Loans Original Interest Only Terms (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 0 328 $ 200,293,958.48 55.80 % $ 610,652.31 6.793 % 711 72.00 % 120 256 158,644,004.88 44.20 619,703.14 6.934 707 73.35 Total 584 $ 358,937,963.36 100.00 % Prepayment Charge Terms and Type of the Aggregate Loan Group I Mortgage Loans Prepayment Charge Term and Type (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio None 465 $ 292,287,937.38 81.43 % $ 628,576.21 6.842 % 712 72.45 % 12-Hard 36 23,759,650.32 6.62 659,990.29 6.907 697 71.86 24-Hard 7 3,423,258.49 0.95 489,036.93 6.707 728 70.69 36-Hard 76 39,467,117.17 11.00 519,304.17 6.938 694 74.33 Total 584 $ 358,937,963.36 100.00 % S-46 Origination Channels for the Aggregate Loan Group I Mortgage Loans Origination Channel Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Mortgage Professionals 379 $ 226,276,157.56 63.04 % $ 597,034.72 6.869 % 710 73.07 % Consumer Direct 4 1,462,160.79 0.41 365,540.20 6.839 670 71.06 Correspondent 201 131,199,645.01 36.55 652,734.55 6.832 710 71.80 Total 584 $ 358,937,963.36 100.00 % Loan Group 3 Mortgage Rates for the Group 3 Mortgage Loans(1) Range of Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 4.375 - 5.000 1 $ 560,667.19 0.56 % $ 560,667.19 4.375 % 770 77.28 % 5.001 - 5.500 4 1,210,584.67 1.21 302,646.17 5.400 756 51.75 5.501 - 6.000 55 23,759,636.81 23.77 431,993.40 5.868 734 62.44 6.001 - 6.500 134 46,375,472.92 46.40 346,085.62 6.313 718 63.84 6.501 - 7.000 60 19,542,550.02 19.55 325,709.17 6.752 704 69.16 7.001 - 7.500 32 6,187,508.71 6.19 193,359.65 7.256 696 73.38 7.501 - 8.000 12 1,716,418.98 1.72 143,034.92 7.840 677 76.23 8.001 - 8.500 2 179,106.73 0.18 89,553.37 8.128 667 91.78 8.501 - 9.000 3 164,987.95 0.17 54,995.98 8.687 672 87.47 9.001 or greater 3 246,237.48 0.25 82,079.16 10.500 650 80.26 Total 306 $ 99,943,171.46 100.00 % (1) As of the Cut-off Date, the weighted average Mortgage Rate of the Group 3 Mortgage Loans was approximately 6.373% per annum. S-47 Current Principal Balances for the Group 3 Mortgage Loans(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio .01 - 50,000.00 11 $ 428,951.99 0.43 % $ 38,995.64 7.095 % 687 55.30 % 50,000.01 - 100,000.00 59 4,742,144.30 4.74 80,375.33 6.854 700 65.32 100,000.01 - 150,000.00 48 5,976,405.42 5.98 124,508.45 6.710 689 60.24 150,000.01 - 200,000.00 32 5,517,732.25 5.52 172,429.13 6.463 691 58.31 200,000.01 - 250,000.00 19 4,229,046.29 4.23 222,581.38 6.460 697 57.23 250,000.01 - 300,000.00 23 6,296,552.96 6.30 273,763.17 6.452 701 60.00 300,000.01 - 350,000.00 10 3,254,149.31 3.26 325,414.93 6.288 699 69.70 350,000.01 - 400,000.00 8 2,981,002.43 2.98 372,625.30 6.504 702 73.22 400,000.01 - 450,000.00 11 4,631,579.68 4.63 421,052.70 6.452 724 72.05 450,000.01 - 500,000.00 17 8,124,758.60 8.13 477,926.98 6.312 723 63.96 500,000.01 - 550,000.00 12 6,314,073.04 6.32 526,172.75 6.125 719 69.78 550,000.01 - 600,000.00 7 4,053,831.86 4.06 579,118.84 6.154 736 73.71 600,000.01 - 650,000.00 9 5,567,584.63 5.57 618,620.51 6.479 707 76.86 650,000.01 - 700,000.00 8 5,441,280.58 5.44 680,160.07 6.426 725 66.82 700,000.01 - 750,000.00 11 8,109,202.21 8.11 737,200.20 6.354 739 68.31 750,000.01 - 800,000.00 3 2,307,962.44 2.31 769,320.81 5.794 767 62.71 800,000.01 - 850,000.00 2 1,661,360.28 1.66 830,680.14 6.373 761 74.20 850,000.01 - 900,000.00 4 3,510,877.99 3.51 877,719.50 5.938 748 65.61 900,000.01 - 950,000.00 2 1,850,839.16 1.85 925,419.58 6.191 685 51.24 950,000.01 - 1,000,000.00 2 1,949,695.95 1.95 974,847.98 5.875 748 56.25 1,000,000.01 - 1,250,000.00 1 1,072,710.73 1.07 1,072,710.73 6.250 721 47.16 1,250,000.01 - 1,500,000.00 3 4,331,254.99 4.33 1,443,751.66 6.293 739 70.37 1,500,000.01 - 1,750,000.00 1 1,584,437.13 1.59 1,584,437.13 6.750 709 56.14 1,750,000.01 - 2,000,000.00 2 3,780,536.17 3.78 1,890,268.09 6.252 728 57.13 2,000,000.01 - 2,500,000.00 1 2,225,201.07 2.23 2,225,201.07 6.500 685 70.00 Total 306 $ 99,943,171.46 100.00 % (1) As of the Cut-off Date, the average principal balance of the Group 3 Mortgage Loans was approximately $326,612. S-48 Original Loan-to-Value Ratios for the Group 3 Mortgage Loans(1) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Less than 20.00 3 $ 186,059.02 0.19 % $ 62,019.67 6.582 % 697 13.63 % 20.01 - 30.00 14 1,823,849.41 1.82 130,274.96 6.313 720 24.29 30.01 - 40.00 18 3,424,738.89 3.43 190,263.27 6.394 703 36.24 40.01 - 50.00 39 10,706,632.58 10.71 274,529.04 6.246 713 46.01 50.01 - 60.00 44 19,223,938.51 19.23 436,907.69 6.210 733 56.05 60.01 - 70.00 56 24,352,204.36 24.37 434,860.79 6.274 711 66.27 70.01 - 80.00 106 37,175,373.60 37.20 350,711.07 6.497 718 78.26 80.01 - 90.00 17 2,209,317.35 2.21 129,959.84 7.024 684 87.85 90.01 or greater 9 841,057.74 0.84 93,450.86 7.378 685 94.16 Total 306 $ 99,943,171.46 100.00 % (1) As of the Cut-off Date, the weighted average original Loan-to-Value Ratio of the Group 3 Mortgage Loans was approximately 65.41%. Original Term to Stated Maturity for the Group 3 Mortgage Loans Original Term to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 120 1 $ 479,362.41 0.48 % $ 479,362.41 6.125 % 747 43.64 % 180 305 99,463,809.05 99.52 326,110.85 6.374 717 65.51 Total 306 $ 99,943,171.46 100.00 % S-49 Remaining Terms to Stated Maturity for the Group 3 Mortgage Loans(1) Remaining Terms to Stated Maturity (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 120 1 $ 479,362.41 0.48 % $ 479,362.41 6.125 % 747 43.64 % 160 1 560,667.19 0.56 560,667.19 4.375 770 77.28 161 1 455,762.40 0.46 455,762.40 5.375 806 46.30 163 3 527,322.28 0.53 175,774.09 6.706 692 72.97 164 2 695,359.93 0.70 347,679.97 6.257 664 80.00 166 1 1,880,536.17 1.88 1,880,536.17 5.875 756 60.00 167 3 346,591.22 0.35 115,530.41 6.818 718 51.13 168 1 717,541.48 0.72 717,541.48 5.750 808 55.56 169 7 1,352,974.06 1.35 193,282.01 6.889 696 62.82 170 2 310,726.41 0.31 155,363.21 6.869 700 59.13 171 8 2,052,344.45 2.05 256,543.06 6.496 672 75.34 172 5 1,296,072.11 1.30 259,214.42 7.092 721 58.78 173 5 2,161,370.46 2.16 432,274.09 6.174 741 70.16 174 12 4,780,330.00 4.78 398,360.83 6.149 713 70.22 175 16 6,015,956.20 6.02 375,997.26 6.077 721 69.27 176 25 4,794,283.06 4.80 191,771.32 6.669 715 69.80 177 29 10,745,710.60 10.75 370,541.74 6.404 737 64.48 178 62 22,109,927.30 22.12 356,611.73 6.357 720 62.90 179 67 19,423,463.71 19.43 289,902.44 6.332 706 64.47 180 55 19,236,870.02 19.25 349,761.27 6.553 709 66.47 Total 306 $ 99,943,171.46 100.00 % (1) As of the Cut-off Date, the weighted average remaining term to stated maturity of the Group 3 Mortgage Loans was approximately 177 months. S-50 Geographic Distribution of the Mortgaged Properties for the Group 3 Mortgage Loans Geographic Area Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Alabama 4 $ 1,066,241.48 1.07 % $ 266,560.37 6.368 % 675 77.03 % Alaska 2 304,400.00 0.30 152,200.00 6.365 678 64.10 Arizona 5 1,319,995.99 1.32 263,999.20 6.385 709 72.34 Arkansas 3 146,111.68 0.15 48,703.89 6.923 714 70.48 California 94 38,072,805.13 38.09 405,029.84 6.255 722 60.25 Colorado 2 873,708.75 0.87 436,854.38 5.722 713 80.00 Connecticut 7 1,246,924.60 1.25 178,132.09 6.555 711 56.56 Delaware 2 562,872.90 0.56 281,436.45 6.240 700 85.69 Florida 33 11,693,809.10 11.70 354,357.85 6.309 717 62.94 Georgia 4 1,640,968.84 1.64 410,242.21 6.715 695 79.89 Hawaii 2 210,297.63 0.21 105,148.82 6.529 748 41.07 Idaho 1 49,845.65 0.05 49,845.65 7.250 632 20.41 Illinois 3 745,563.34 0.75 248,521.11 6.450 726 66.89 Indiana 1 743,510.31 0.74 743,510.31 6.000 733 75.00 Kansas 1 82,189.25 0.08 82,189.25 8.750 716 95.00 Louisiana 4 508,109.62 0.51 127,027.41 8.562 657 70.58 Maine 1 290,111.07 0.29 290,111.07 6.875 792 77.58 Maryland 7 2,410,305.63 2.41 344,329.38 6.311 715 71.11 Massachusetts 5 1,722,762.45 1.72 344,552.49 6.532 738 67.11 Michigan 7 596,409.15 0.60 85,201.31 6.864 691 77.57 Minnesota 1 589,580.58 0.59 589,580.58 6.000 781 80.00 Mississippi 1 100,806.26 0.10 100,806.26 6.625 690 89.74 Missouri 6 494,167.35 0.49 82,361.23 6.353 761 59.98 Montana 2 125,421.87 0.13 62,710.94 7.202 661 88.13 Nevada 5 1,561,759.97 1.56 312,351.99 6.470 756 76.30 New Jersey 5 3,256,672.95 3.26 651,334.59 6.464 683 65.24 New Mexico 1 993,032.29 0.99 993,032.29 5.875 758 52.63 New York 30 13,290,401.02 13.30 443,013.37 6.450 733 67.26 North Carolina 4 262,432.72 0.26 65,608.18 6.455 702 66.95 Ohio 6 974,478.46 0.98 162,413.08 6.072 702 72.20 Oregon 1 463,026.79 0.46 463,026.79 6.125 751 79.97 Pennsylvania 5 687,962.65 0.69 137,592.53 7.207 691 65.01 South Carolina 2 174,038.74 0.17 87,019.37 7.673 666 82.31 Tennessee 2 1,058,128.33 1.06 529,064.17 6.170 680 71.51 Texas 29 6,936,851.53 6.94 239,201.78 6.685 687 76.07 Utah 2 811,079.27 0.81 405,539.64 6.040 727 44.85 Virginia 5 1,185,269.16 1.19 237,053.83 6.788 650 70.08 Washington 7 2,193,440.35 2.19 313,348.62 6.203 742 65.44 Wisconsin 4 497,678.60 0.50 124,419.65 6.768 653 81.26 Total 306 $ 99,943,171.46 100.00 % S-51 Mortgagors’ FICO Credit Scores for the Group 3 Mortgage Loans(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 620 - 639 37 $ 7,461,918.77 7.47 % $ 201,673.48 6.659 % 629 66.64 % 640 - 659 32 8,394,261.99 8.40 262,320.69 6.553 650 65.70 660 - 679 42 9,845,988.05 9.85 234,428.29 6.510 670 67.42 680 - 699 43 10,955,211.62 10.96 254,772.36 6.478 688 67.82 700 - 719 41 16,592,698.35 16.60 404,699.96 6.437 709 64.01 720 - 739 25 11,036,202.88 11.04 441,448.12 6.340 730 63.00 740 - 759 26 12,444,032.78 12.45 478,616.65 6.137 752 61.61 760 - 779 26 9,983,033.94 9.99 383,962.84 6.106 770 65.71 780 - 799 24 9,206,573.04 9.21 383,607.21 6.269 790 69.89 800 - 819 10 4,023,250.04 4.03 402,325.00 6.308 804 64.20 Total 306 $ 99,943,171.46 100.00 % (1) As of the Cut-off Date, the weighted average FICO Credit Score of the Group 3 Mortgage Loans (not including the Mortgage Loans for which the FICO Credit Score was not available) was approximately 717. S-52 Types of Mortgaged Properties for the Group 3 Mortgage Loans Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Single Family Residence 197 $ 63,044,559.72 63.08 % $ 320,023.15 6.353 % 718 65.02 % Planned Unit Development (PUD) 34 16,768,213.89 16.78 493,182.76 6.323 706 69.56 Low Rise Condominium 24 5,687,042.41 5.69 236,960.10 6.496 732 61.87 Two Family Residence 22 6,302,551.52 6.31 286,479.61 6.230 715 62.14 High Rise Condominium 1 494,709.87 0.49 494,709.87 6.500 644 47.43 Four Family Residence 10 2,580,273.50 2.58 258,027.35 6.462 731 59.60 Three Family Residence 9 3,207,793.00 3.21 356,421.44 6.600 740 68.83 Townhouse 6 1,388,812.19 1.39 231,468.70 7.260 718 73.64 Coop 3 469,215.36 0.47 156,405.12 6.524 692 60.05 Total 306 $ 99,943,171.46 100.00 % Purposes of the Group 3 Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Purchase 46 $ 16,724,513.77 16.73 % $ 363,576.39 6.429 % 741 74.06 % Refinance (Rate/Term) 70 19,477,951.10 19.49 278,256.44 6.462 717 64.26 Refinance (Cash Out) 190 63,740,706.59 63.78 335,477.40 6.331 711 63.49 Total 306 $ 99,943,171.46 100.00 % S-53 Occupancy Types for the Group 3 Mortgage Loans(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Primary Home 218 $ 77,190,299.84 77.23 % $ 354,083.94 6.353 % 711 65.94 % Secondary Home 11 6,282,675.78 6.29 571,152.34 6.373 724 63.09 Investment 77 16,470,195.84 16.48 213,898.65 6.467 741 63.79 Total 306 $ 99,943,171.46 100.00 % (1) Based upon representations of the related mortgagors at the time of origination. Loan Documentation Types for the Group 3 Mortgage Loans Type of Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Full/Alternate 59 $ 25,729,548.90 25.74 % $ 436,094.05 6.144 % 730 68.82 % Fast Forward 3 1,949,362.41 1.95 649,787.47 6.491 760 70.34 Stated Income 101 38,224,817.36 38.25 378,463.54 6.393 715 66.05 Stated Income/Stated Assets 23 4,969,833.06 4.97 216,079.70 6.394 730 65.38 No Ratio 28 10,614,493.21 10.62 379,089.04 6.529 694 68.48 No Income/No Asset 20 5,220,202.00 5.22 261,010.10 6.567 718 64.97 No Doc 72 13,234,914.52 13.24 183,818.26 6.534 705 53.93 Total 306 $ 99,943,171.46 100.00 % S-54 Loan Ages for the Group 3 Mortgage Loans(1) Loan Age (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 0 56 $ 19,716,232.43 19.73 % $ 352,075.58 6.543 % 710 65.92 % 1 67 19,423,463.71 19.43 289,902.44 6.332 706 64.47 2 62 22,109,927.30 22.12 356,611.73 6.357 720 62.90 3 29 10,745,710.60 10.75 370,541.74 6.404 737 64.48 4 25 4,794,283.06 4.80 191,771.32 6.669 715 69.80 5 16 6,015,956.20 6.02 375,997.26 6.077 721 69.27 6 12 4,780,330.00 4.78 398,360.83 6.149 713 70.22 7 5 2,161,370.46 2.16 432,274.09 6.174 741 70.16 8 5 1,296,072.11 1.30 259,214.42 7.092 721 58.78 9 8 2,052,344.45 2.05 256,543.06 6.496 672 75.34 10 2 310,726.41 0.31 155,363.21 6.869 700 59.13 11 7 1,352,974.06 1.35 193,282.01 6.889 696 62.82 12 1 717,541.48 0.72 717,541.48 5.750 808 55.56 13 3 346,591.22 0.35 115,530.41 6.818 718 51.13 14 1 1,880,536.17 1.88 1,880,536.17 5.875 756 60.00 16 2 695,359.93 0.70 347,679.97 6.257 664 80.00 17 3 527,322.28 0.53 175,774.09 6.706 692 72.97 19 1 455,762.40 0.46 455,762.40 5.375 806 46.30 20 1 560,667.19 0.56 560,667.19 4.375 770 77.28 Total 306 $ 99,943,171.46 100.00 % (1) As of the Cut-off Date, the weighted average loan age of the Group 3 Mortgage Loans was approximately 3 months. S-55 Loan Programs for the Group 3 Mortgage Loans Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Fully Amortizing 10 Year Loans 1 $ 479,362.41 0.48 % $ 479,362.41 6.125 % 747 43.64 % Fully Amortizing 15 Year Loans 298 97,993,264.55 98.05 328,836.46 6.367 717 65.36 Interest Only 15 Year Loans 7 1,470,544.50 1.47 210,077.79 6.821 708 75.75 Total 306 $ 99,943,171.46 100.00 % Original Interest Only Terms of the Group 3 Mortgage Loans Original Interest Only Terms (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio 0 299 $ 98,472,626.96 98.53 % $ 329,339.89 6.366 % 717 65.26 % 60 3 422,977.38 0.42 140,992.46 7.707 715 81.49 120 4 1,047,567.12 1.05 261,891.78 6.463 705 73.43 Total 306 $ 99,943,171.46 100.00 % S-56 Prepayment Charge Terms and Type of the Group 3 Mortgage Loans Prepayment Charge Term and Type (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio None 122 $ 64,545,958.01 64.58 % $ 529,065.23 6.312 % 724 66.67 % 12 - Hard 30 7,047,994.98 7.05 234,933.17 6.370 714 59.93 24 - Hard 9 1,914,759.41 1.92 212,751.05 7.015 686 68.53 24 - Soft 1 123,407.30 0.12 123,407.30 6.990 717 46.30 36 - Hard 134 24,179,145.16 24.19 180,441.38 6.498 700 63.55 36 - Soft 9 1,414,365.12 1.42 157,151.68 6.404 713 69.56 60 - Soft 1 717,541.48 0.72 717,541.48 5.750 808 55.56 Total 306 $ 99,943,171.46 100.00 % Origination Channels for the Group 3 Mortgage Loans Origination Channel Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Mortgage Rate Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio Mortgage Professionals 128 $ 39,678,940.34 39.70 % $ 309,991.72 6.436 % 707 64.90 % Consumer Direct 7 2,676,938.47 2.68 382,419.78 6.180 727 54.90 Correspondent 53 17,619,663.82 17.63 332,446.49 6.628 707 66.20 Conduit 118 39,967,628.83 39.99 338,708.72 6.211 731 66.27 Total 306 $ 99,943,171.46 100.00 % S-57 Description of the Certificates General The certificates will be issued pursuant to the pooling and servicing agreement. The following sections of this free writing prospectus are summaries of the material terms of the certificates and the pooling and servicing agreement pursuant to which the certificates will be issued. They do not purport to be complete, however, and are subject to, and are qualified in their entirety by reference to, the provisions of the pooling and servicing agreement. When particular provisions or terms used in the pooling and servicing agreement are referred to, the actual provisions (including definitions of terms) are incorporated by reference.We will file a final copy of the pooling and servicing agreement after the issuing entity issues the certificates.The certificates represent obligations of the issuing entity only and do not represent an interest in or obligation of IndyMac MBS, Inc., IndyMac Bank, F.S.B. or any of their affiliates. The Mortgage Pass-Through Certificates, Series 2007-H will consist of the Class1-A-1, Class1-A-2, Class1-A-3, Class1-A-4, Class2-A-1, Class2-A-2, Class2-A-3, Class2-A-4, Class2-A-5, Class2-A-6, Class3-A-1, ClassI-PO, ClassI-X, ClassA-R, ClassI-B-1, ClassI-B-2, ClassI-B-3, ClassI-B-4, ClassI-B-5, ClassI-B-6, ClassII-B-1, ClassII-B-2, ClassII-B-3, ClassII-B-4, ClassII-B-5, ClassII-B-6, ClassP and ClassL Certificates.Only the classes of certificates listed on the cover page (all of which are together referred to as the “offered certificates”) are offered by this free writing prospectus.The classes of offered certificates will have the respective initial Class Certificate Balances or initial Notional Amount and pass-through rates set forth on the cover page or as described in this free writing prospectus.The initial Class Certificate Balances and initial Notional Amount may vary in the aggregate by plus or minus 5%. When describing the certificates in this free writing prospectus, we use the following terms: The certificates are generally referred to as the following types: Designation Classes of Certificates Group 1 Senior Certificates Class1-A-1, Class1-A-2, Class1-A-3 and Class1-A-4 Certificates and ClassI-X-1 and ClassI-PO-1 Components Group 2 Senior Certificates Class2-A-1, Class2-A-2, Class2-A-3, Class2-A-4, Class2-A-5 and Class2-A-6 Certificates and ClassI-X-2 and ClassI-PO-2 Components GroupI Senior Certificates Group 1 Senior Certificates and Group 2 Senior Certificates Group 3 Senior Certificates or GroupII Certificates Class A-R and Class3-A-1 Certificates Senior Certificate Group Each of the Group 1 Senior Certificates, Group 2 Senior Certificates and Group 3 Senior Certificates Senior Certificates Group 1 Senior Certificates, Group 2 Senior Certificates and Group 3 Senior Certificates GroupI Subordinated Certificates ClassI-B-1, ClassI-B-2, ClassI-B-3, ClassI-B-4, ClassI-B-5 and ClassI-B-6 Certificates GroupII Subordinated Certificates ClassII-B-1, ClassII-B-2, ClassII-B-3, ClassII-B-4, ClassII-B-5 and ClassII-B-6 Certificates Subordinated Certificate Group Each of the GroupI Subordinated Certificates and GroupII Subordinated Certificates Subordinated Certificates GroupI Subordinated Certificates and GroupII Subordinated Certificates GroupI Certificates GroupI Senior Certificates and GroupI Subordinated Certificates GroupII Certificates GroupII Senior Certificates and GroupII Subordinated Certificates LIBOR Certificates Class2-A-3 and Class2-A-4 Certificates Notional Amount Certificates Class2-A-4 and ClassI-X Certificates Super Senior Certificates Class1-A-1 and Class2-A-1 Certificates Support Certificates Class1-A-4 and 2-A-6 Certificates ClassB-1 Certificates ClassI-B-1 and ClassII-B-1 Certificates ClassI-PO Components ClassI-PO-1 and ClassI-PO-2 Components ClassI-X Components ClassI-X-1 and ClassI-X-2 Components Private Certificates ClassI-B-4, ClassI-B-5, ClassI-B-6, ClassII-B-4, ClassII-B-5, ClassII-B-6, ClassP and Class L Certificates S-58 The certificates are generally referred to as the following types: Class Type Class1-A-1 Certificates: Senior/Fixed Pass-Through Rate/Super Senior Class1-A-2 Certificates: Senior/Fixed Pass-Through Rate Class1-A-3 Certificates: Senior/NAS/Fixed Pass-Through Rate Class1-A-4 Certificates: Senior/NAS/Fixed Pass-Through Rate/Support Class2-A-1 Certificates: Senior/Fixed Pass-Through Rate/Super Senior Class2-A-2 Certificates: Senior/Fixed Pass-Through Rate Class2-A-3 Certificates: Senior/Floating Pass-Through Rate Class2-A-4 Certificates: Senior/Notional Amount/Interest Only/Inverse Floating Pass-Through Rate Class2-A-5 Certificates: Senior/NAS/Fixed Pass-Through Rate Class2-A-6 Certificates: Senior/NAS/Fixed Pass-Through Rate/Support Class3-A-1 Certificates: Senior/Variable Pass-Through Rate ClassI-X Certificates: Senior/Notional Amount/Interest Only/Fixed Pass-Through Rate/ Component ClassI-PO Certificates: Senior/Principal Only/Component ClassA-R Certificates: Senior/REMIC Residual GroupI Subordinated Certificates: Subordinate/Variable Pass-Through Rate GroupII Subordinated Certificates: Subordinate/Variable Pass-Through Rate ClassP Certificates: Prepayment Charges ClassL Certificates: Late Payments Fees S-59 The private certificates are not being offered by this free writing prospectus.Any information presented in this free writing prospectus with respect to the private certificates is provided only to permit a better understanding of the offered certificates.The classes of private certificates entitled to receive distributions of interest will have the respective pass-through rates described under “—Interest” in this free writing prospectus.The ClassP and ClassL Certificates will not bear interest.The ClassP Certificates will be entitled to all prepayment charges, and the ClassL Certificates will be entitled to all late payment fees, received in respect of the Mortgage Loans and such amounts will not be available for distribution to the holders of the other classes certificates. Calculation of Class Certificate Balance The “Class Certificate Balance” of any class of certificates (other than the Notional Amount Certificates) as of any Distribution Date is the initial Class Certificate Balance of that class reduced by the sum of · all amounts previously distributed to holders of certificates of that class as distributions of principal, · the amount of Realized Losses (including Excess Losses) allocated to that class, and · in the case of any class of Group I Subordinated Certificates, any amounts allocated to that class in reduction of its Class Certificate Balance in respect of payments of related ClassI-PO Deferred Amounts, as described in this free writing prospect under “—Allocation of Losses;” provided, however, that the Class Certificate Balance of each class of certificates to which Realized Losses have been allocated will be increased, sequentially in the order of payment priority, by the amount of Subsequent Recoveries on the Mortgage Loans in the related loan group distributed as principal to any related class of certificates, but not by more than the amount of Realized Losses previously allocated to reduce the Class Certificate Balance of such class of certificates. In addition, the Class Certificate Balance of the class of subordinated certificates related to an Aggregate Loan Group then outstanding with the lowest priority of distribution will be reduced if and to the extent that the aggregate Class Certificate Balance of all classes of certificates (other than the ClassP and ClassL Certificates) related to that Aggregate Loan Group following all distributions and the allocation of Realized Losses on any Distribution Date exceeds the pool principal balance of that Aggregate Loan Group as of the Due Date occurring in the month of the Distribution Date (after giving effect to principal prepayments in the related Prepayment Period). The Notional Amount Certificates do not have principal balances and are not entitled to any distributions in respect of principal on the Mortgage Loans. The GroupI Senior Certificates will have an initial aggregate Class Certificate Balance of approximately $335,785,629 and will evidence in the aggregate an initial beneficial ownership interest in the Mortgage Loans in Aggregate Loan GroupI of approximately 93.55%.The GroupII Senior Certificates will have an initial aggregate Class Certificate Balance of approximately $94,946,012 and will evidence in the aggregate an initial beneficial ownership interest in the Mortgage Loans in Aggregate Loan GroupII of approximately 95.00%.The ClassSubordination Percentage of each class of GroupI Subordinated Certificates and GroupII Subordinated Certificates as of the closing date, which represents the initial beneficial ownership of each such class in the related Aggregate Loan Group, is approximately as follows: GroupI Subordinated Certificates Initial Beneficial Ownership Percentage ClassI-B-1 3.05 % ClassI-B-2 1.15 % ClassI-B-3 0.65 % ClassI-B-4 0.70 % ClassI-B-5 0.50 % ClassI-B-6 0.40 % S-60 GroupII Subordinated Certificates Initial Beneficial Ownership Percentage ClassII-B-1 2.30 % ClassII-B-2 1.10 % ClassII-B-3 0.50 % ClassII-B-4 0.45 % ClassII-B-5 0.40 % ClassII-B-6 0.25 % The ClassA-R Certificates and the private certificates will be issued in fully registered certificated form.All of the remaining classes of offered certificates will be represented by book-entry certificates.The book-entry certificates will be issuable in book-entry form only.The ClassA-R Certificates will be issued in a denomination of $100. Notional Amount Certificates The Class2-A-4 and ClassI-X Certificates (collectively, the “Notional Amount Certificates”) will not have Class Certificate Balances but will bear interest on their respective outstanding Notional Amounts. The “Notional Amount” of the ClassI-X Certificates for the interest accrual period for any Distribution Date will equal the sum of the ClassI-X-1 and ClassI-X-2 Component Notional Amounts immediately prior to that Distribution Date. The “Notional Amount” of the Class2-A-4 Certificates for the interest accrual period for any Distribution Date will equal the Class Certificate Balance of the Class2-A-3 Certificates immediately prior to that Distribution Date. Component Classes Solely for purposes of calculating distributions, the ClassI-PO and ClassI-X Certificates will be made up of two components having the designations and initial Component Balances or initial Component Notional Amounts set forth below as of the closing date: Designation Initial Component Balance (approximate) ClassI-PO-1 $ 361,394 ClassI-PO-2 $ 192,684 Designation Initial Component Notional Amount (approximate) ClassI-X-1 $ 10,452,493 ClassI-X-2 $ 11,913,819 The “Component Balance” with respect to any ClassI-PO Component as of any Distribution Date is the initial Component Balance on the closing date, reduced by all amounts applied and losses allocated in reduction of the principal balance of such component on all previous Distribution Dates and increased by the allocable portion of Subsequent Recoveries on the Mortgage Loans in the related loan group. The Class Certificate Balance of the ClassI-PO Certificates on any Distribution Date will equal the aggregate Component Balance of the ClassI-PO Components on that Distribution Date. The ClassI-PO Components comprising the ClassI-PO Certificates will not be separately transferable from the ClassI-PO Certificates. As used in this free writing prospectus, “ClassI-PO Component” will mean the ClassI-PO-1 or ClassI-PO-2 Component, as applicable.The ClassI-PO-1 Component will relate to loan group 1 and the ClassI-PO-2 Component will relate to loan group 2. S-61 The “Component Notional Amount” of the ClassI-X-1 Component for the interest accrual period for any Distribution Date will equal the product of (i) a fraction, the numerator of which is the excess of (a) the average of the adjusted net mortgage rates of the Non-Discount Mortgage Loans in loan group 1, weighted on the basis of their respective Stated Principal Balances as of the first day of the related Due Period (after giving effect to prepayments received in the Prepayment Period ending during that Due Period) over (b) 6.00% per annum, and the denominator of which is 6.50% per annum and (ii) the aggregate Stated Principal Balance of the Non-Discount Mortgage Loans in loan group 1 as of the first day of the related Due Period (after giving effect to prepayments received in the Prepayment Period ending in that Due Period). The “Component Notional Amount” of the ClassI-X-2 Component for the interest accrual period for any Distribution Date will equal the product of (i) a fraction, the numerator of which is the excess of (a) the average of the adjusted net mortgage rates of the Non-Discount Mortgage Loans in loan group 2, weighted on the basis of their respective Stated Principal Balances as of the first day of the related Due Period (after giving effect to prepayments received in the Prepayment Period ending during that Due Period) over (b) 6.50% per annum, and the denominator of which is 6.50% per annum and (ii) the aggregate Stated Principal Balance of the Non-Discount Mortgage Loans in loan group 2 as of the first day of the related Due Period (after giving effect to prepayments received in the Prepayment Period ending in that Due Period). The ClassI-X Components comprising the ClassI-X Certificates will not be separately transferable from the ClassI-X Certificates. As used in this free writing prospectus, “ClassI-X Component” will mean the ClassI-X-1 or ClassI-X-2 Component, as applicable.The ClassI-X-1 Component will relate to loan group 1 and the ClassI-X-2 Component will relate to loan group 2. The “Due Period” means for any Distribution Date, the period commencing on the second day of the month preceding the month in which the Distribution Date occurs and ending on the first day of the month in which the Distribution Date occurs. Book-Entry Certificates The offered certificates (other than the ClassA-R Certificates) will be book-entry certificates (the “Book-Entry Certificates”).The ClassA-R Certificates will be issued as a single certificate in fully registered certificated form.Persons acquiring beneficial ownership interests in the Book-Entry Certificates (“Certificate Owners”) may elect to hold their Book-Entry Certificates through The Depository Trust Company (“DTC”) or, upon request, through Clearstream, Luxembourg (as defined in this free writing prospectus) or the Euroclear System (“Euroclear”), if they are participants of such systems, or indirectly through organizations that are participants in such systems. The Book-Entry Certificates will be issued in one or more certificates that equal the aggregate Class Certificate Balance or Notional Amount of the offered certificates, as applicable, and will initially be registered in the name of Cede & Co., the nominee of DTC. Clearstream, Luxembourg and Euroclear will hold omnibus positions on behalf of their participants through customers’ securities accounts in Clearstream Banking’s and Euroclear’s names on the books of their respective depositaries which in turn will hold such positions in customers’ securities accounts in the depositaries’ names on the books of DTC. Citibank, N.A. will act as depositary for Clearstream, Luxembourg and JPMorgan Chase Bank will act as depositary for Euroclear (in such capacities, individually the “Relevant Depositary” and collectively the “European Depositaries”).Investors may hold such beneficial interests in Book-Entry certificates in minimum denominations representing Class Certificate Balances or Notional Amounts of the senior certificates of $100,000 and integral multiples of $1,000 in excess thereof, and of the subordinated certificates of $25,000 and integral multiples of $1,000 in excess thereof.One investor of each class of Book-Entry Certificates may hold a beneficial interest therein that is not an integral multiple of $1,000.Except as described below, no person acquiring a Book-Entry Certificate will be entitled to receive a physical certificate representing such offered certificate (a “Definitive Certificate”). Unless and until Definitive Certificates are issued, it is anticipated that the only Certificateholder of the offered certificates will be Cede & Co., as nominee of DTC. Certificate Owners will not be Certificateholders as that term is used in the pooling and servicing agreement. Certificate Owners are only permitted to exercise their rights indirectly through the participating organizations that utilize the services of DTC, including securities brokers and dealers, banks and trust companies and clearing corporations and certain other organizations (“Participants”) and DTC. S-62 The Certificate Owner’s ownership of a Book-Entry Certificate will be recorded on the records of the brokerage firm, bank, thrift institution or other financial intermediary (each, a “Financial Intermediary”) that maintains the beneficial owner’s account for such purpose. In turn, the Financial Intermediary’s ownership of such Book-Entry Certificate will be recorded on the records of DTC (or of a participating firm that acts as agent for the Financial Intermediary, whose interest will in turn be recorded on the records of DTC, if the Certificate Owner’s Financial Intermediary is not a DTC participant and on the records of Clearstream, Luxembourg or Euroclear, as appropriate). Certificate Owners will receive all distributions of principal of, and interest on, the offered certificates from the trustee through DTC and DTC participants. While the offered certificates are outstanding (except under the circumstances described below), under the rules, regulations and procedures creating and affecting DTC and its operations (the “DTC Rules”), DTC is required to make book-entry transfers among Participants on whose behalf it acts with respect to the offered certificates and is required to receive and transmit distributions of principal of, and interest on, the offered certificates. Participants and organizations which have indirect access to the DTC system, such as banks, brokers, dealers and trust companies that clear through or maintain a custodial relationship with a Participant, either directly or indirectly (“Indirect Participants”), with whom Certificate Owners have accounts with respect to offered certificates are similarly required to make book-entry transfers and receive and transmit such distributions on behalf of their respective Certificate Owners. Accordingly, although Certificate Owners will not possess certificates, the DTC Rules provide a mechanism by which Certificate Owners will receive distributions and will be able to transfer their interest. Certificate Owners will not receive or be entitled to receive certificates representing their respective interests in the offered certificates, except under the limited circumstances described below. Unless and until Definitive Certificates are issued, Certificate Owners who are not Participants may transfer ownership of offered certificates only through Participants and Indirect Participants by instructing such Participants and Indirect Participants to transfer Book-Entry Certificates, by book-entry transfer, through DTC for the account of the purchasers of such Book-Entry Certificates, which account is maintained with their respective Participants. Under the DTC Rules and in accordance with DTC’s normal procedures, transfers of ownership of Book-Entry Certificates will be executed through DTC and the accounts of the respective Participants at DTC will be debited and credited. Similarly, the Participants and Indirect Participants will make debits or credits, as the case may be, on their records on behalf of the selling and purchasing Certificate Owners. Because of time zone differences, credits of securities received in Clearstream, Luxembourg or Euroclear as a result of a transaction with a Participant will be made during, subsequent securities settlement processing and dated the business day following, the DTC settlement date. Such credits or any transactions in such securities, settled during such processing will be reported to the relevant Euroclear or Clearstream, Luxembourg Participants on such business day. Cash received in Clearstream, Luxembourg or Euroclear, as a result of sales of securities by or through a Clearstream, Luxembourg Participant or Euroclear Participant to a DTC Participant, will be received with value on the DTC settlement date but will be available in the relevant Clearstream, Luxembourg or Euroclear cash account only as of the business day following settlement in DTC. For information with respect to tax documentation procedures, relating to the offered certificates. Transfers between Participants will occur in accordance with DTC Rules. Transfers between Clearstream, Luxembourg Participants and Euroclear Participants will occur in accordance with their respective rules and operating procedures. Cross-market transfers between persons holding directly or indirectly through DTC, on the one hand, and directly or indirectly through Clearstream, Luxembourg Participants or Euroclear Participants, on the other, will be effected in DTC in accordance with DTC Rules on behalf of the relevant European international clearing system by the Relevant Depositary; however, such cross market transactions will require delivery of instructions to the relevant European international clearing system by the counterpart in such system in accordance with its rules and procedures and within its established deadlines (European time). The relevant European international clearing system will, if the transaction meets its settlement requirements, deliver instructions to the Relevant Depositary to take action to effect final settlement on its behalf by delivering or receiving securities in DTC, and making or receiving payment in accordance with normal procedures for same day funds settlement applicable to DTC. Clearstream, Luxembourg Participants and Euroclear Participants may not deliver instructions directly to the European Depositaries. S-63 DTC, which is a New York-chartered limited purpose trust company, performs services for its participants, some of which (and/or their representatives) own DTC. In accordance with its normal procedures, DTC is expected to record the positions held by each DTC participant in the Book-Entry Certificates, whether held for its own account or as a nominee for another person. In general, beneficial ownership of Book-Entry Certificates will be subject to the DTC Rules. Clearstream Banking, société anonyme, 67 Bd Grande-Duchesse Charlotte, L-2967 Luxembourg (“Clearstream, Luxembourg”), was incorporated in 1970 as “Clearstream, Luxembourg S.A.” a company with limited liability under Luxembourg law (a société anonyme). Clearstream, Luxembourg S.A. subsequently changed its name to Cedelbank. On 10 January 2000, Cedelbank’s parent company, Clearstream, Luxembourg International, société anonyme (“CI”) merged its clearing, settlement and custody business with that of Deutsche Borse Clearing AG (“DBC”). The merger involved the transfer by CI of substantially all of its assets and liabilities (including its shares in CB) to a new Luxembourg company, New Clearstream, Luxembourg International, société anonyme (“New CI”), which is 50% owned by CI and 50% owned by DBC’s parent company Deutsche Borse AG. The shareholders of these two entities are banks, securities dealers and financial institutions. Clearstream, Luxembourg International currently has 92 shareholders, including U.S. financial institutions or their subsidiaries. No single entity may own more than 5 percent of Clearstream, Luxembourg International’s stock. Further to the merger, the Board of Directors of New Clearstream, Luxembourg International decided to re-name the companies in the group in order to give them a cohesive brand name. The new brand name that was chosen is “Clearstream” With effect from January 14, 2000 New CI has been renamed “Clearstream International, société anonyme.” On January 18, 2000, Cedelbank was renamed “Clearstream Banking, société anonyme” and Clearstream, Luxembourg Global Services was renamed “Clearstream Services, société anonyme.” On January 17, 2000 DBC was renamed “Clearstream Banking AG.” This means that there are now two entities in the corporate group headed by Clearstream International which share the name “Clearstream Banking,” the entity previously named “Cedelbank” and the entity previously named “Deutsche Borse Clearing AG.” Clearstream, Luxembourg holds securities for its customers and facilitates the clearance and settlement of securities transactions between Clearstream, Luxembourg customers through electronic book-entry changes in accounts of Clearstream, Luxembourg customers, thereby eliminating the need for physical movement of certificates. Transactions may be settled by Clearstream, Luxembourg in any of 36 currencies, including United States Dollars. Clearstream, Luxembourg provides to its customers, among other things, services for safekeeping, administration, clearance and settlement of internationally traded securities and securities lending and borrowing. Clearstream, Luxembourg also deals with domestic securities markets in over 30 countries through established depository and custodial relationships. Clearstream, Luxembourg is registered as a bank in Luxembourg, and as such is subject to regulation by the Commission de Surveillance du Secteur Financier, “CSSF,” which supervises Luxembourg banks. Clearstream, Luxembourg’s customers are world-wide financial institutions including underwriters, securities brokers and dealers, banks, trust companies and clearing corporations. Clearstream, Luxembourg’s U.S. customers are limited to securities brokers and dealers, and banks. Currently, Clearstream, Luxembourg has approximately 2,000 customers located in over 80 countries, including all major European countries, Canada, and the United States. Indirect access to Clearstream, Luxembourg is available to other institutions that clear through or maintain a custodial relationship with an account holder of Clearstream, Luxembourg. Clearstream, Luxembourg has established an electronic bridge with Euroclear Bank S.A./N.V. as the Operator of the Euroclear System (the “Euroclear Operator”) in Brussels to facilitate settlement of trades between Clearstream, Luxembourg and the Euroclear Operator. Euroclear was created in 1968 to hold securities for participants of Euroclear (“Euroclear Participants”) and to clear and settle transactions between Euroclear Participants through simultaneous electronic book-entry delivery against payment, thereby eliminating the need for physical movement of certificates and any risk from lack of simultaneous transfers of securities and cash. Transactions may now be settled in any of 32 currencies, including United States dollars. Euroclear includes various other services, including securities lending and borrowing and interfaces with domestic markets in several countries generally similar to the arrangements for cross-market transfers with DTC described above. Euroclear is operated by the Brussels, Belgium office of the Euroclear Operator, under contract with Euroclear Clearance Systems S.C., a Belgian cooperative corporation (the “Cooperative”). All operations are conducted by the Euroclear Operator, and all Euroclear securities clearance accounts and Euroclear cash accounts are accounts with the Euroclear Operator, not the Cooperative. The Cooperative establishes policy for Euroclear on behalf of Euroclear Participants. Euroclear Participants include banks (including central banks), securities brokers and dealers and other professional financial intermediaries. Indirect access to Euroclear is also available to other firms that clear through or maintain a custodial relationship with a Euroclear Participant, either directly or indirectly. S-64 The Euroclear Operator has a banking license from the Belgian Banking and Finance Commission. This license authorizes the Euroclear Operator to carry out banking activities on a global basis. Securities clearance accounts and cash accounts with the Euroclear Operator are governed by the Terms and Conditions Governing Use of Euroclear and the related Operating Procedures of the Euroclear System and applicable Belgian law (collectively, the “Terms and Conditions”). The Terms and Conditions govern transfers of securities and cash within Euroclear, withdrawals of securities and cash from Euroclear, and receipts of payments with respect to securities in Euroclear. All securities in Euroclear are held on a fungible basis without attribution of specific certificates to specific securities clearance accounts. The Euroclear Operator acts under the Terms and Conditions only on behalf of Euroclear Participants, and has no record of or relationship with persons holding through Euroclear Participants. Distributions on the Book-Entry Certificates will be made on each Distribution Date by the trustee to DTC. DTC will be responsible for crediting the amount of such payments to the accounts of the applicable DTC participants in accordance with DTC’s normal procedures. Each DTC participant will be responsible for disbursing such payments to the Certificate Owners that it represents and to each Financial Intermediary for which it acts as agent. Each such Financial Intermediary will be responsible for disbursing funds to the Certificate Owners that it represents. Under a book-entry format, Certificate Owners may experience some delay in their receipt of payments, since such payments will be forwarded by the trustee to Cede
